I declare resumed the session of the European Parliament adjourned on Thursday 1 June 2006.
Following the Presidency-in-Office of the Council’s request to the Conference of Presidents, the latter decided, at its meeting on 8 June, to organise a plenary sitting. I would emphasise that this will be a plenary sitting in the full sense of the word, not a Conference of Presidents open to all Members, which will take place on Tuesday of next week, 20 June, from 11 a.m. to 1 p.m. At that plenary sitting, the President-in-Office of the Council, Chancellor Schüssel, will report on the last meeting and on his Presidency, and I therefore hope that an appropriate number of Members will attend that sitting in order to hear this important statement.
The only item on the agenda will be the Council and Commission statements on the results of the European Council of 15 and 16 June 2006.
Mr President, I believe that, when deciding on this sitting, the Conference of Presidents did not take account of the fact that the EU-ACP Joint Parliamentary Assembly would be meeting in Vienna on the same day and that 78 Members of this House will not therefore be able to attend one of the two events: either the extraordinary sitting being scheduled or the plenary sitting of the Joint Assembly, which we are obliged to attend. I find it regrettable, to say the least, that account has not been taken of this situation, because 78 is more than 10% of the Members of this House.
Thank you, Mr Martínez. The clash is regrettable, but it is not regrettable that no thought has been given to it, because, in fact, thought has been given to it.
– Mr President, I would just like to ask whether I have understood this correctly: are we talking here about an extraordinary plenary session? That is just utter nonsense. A long time ago, we introduced the practice of having a Conference of Presidents that was open to Members. Surely that is what is required. Is that so or is it not? Anything else would be nonsensical. We do not need a plenary session.
Mr Posselt, that is not a point of order, but rather an opinion. It is a very respectable opinion, but it cannot be taken into account. The Conference of Presidents, which is the body that schedules plenary sittings, has discussed the issue and has taken a decision. I appreciate that there are all sorts of different opinions in this Chamber. Those who wish to applaud it can do so, and those who want to reject it can reject it, but do not express your personal opinions in the form of points of order.
The Conference of Presidents has taken account of the clash that Mr Martínez has mentioned. Sometimes we cannot harmonise all agendas. The alternative would have been to schedule a Conference of Presidents open to all Members. The effect would have been exactly the same, because the Members present in Vienna would still not have been able to take part.
Thank you very much, ladies and gentlemen. Despite the issues that have been raised, the plenary sitting will take place on 20 June at 11 a.m.
The final version of the draft agenda for the June part-session as drawn up by the Conference of Presidents at its meeting of Thursday 8 May 2006 pursuant to Rules 130 and 131 of the Rules of Procedure has been distributed. The following amendment has been proposed.
The Group of the European People’s Party (Christian Democrats) and European Democrats has requested that no resolution on Bulgaria and Romania be voted on this week. Mr Brok has the floor in order to explain this request.
– Mr President, after the Commission had presented its report for the sixteenth time, we said that we did not want a resolution in advance. Now, since it turns out that - according to the report - the Commission’s final proposals will be made in October at the earliest, then it is in October too, and not before then, that this House should express its opinion on the basis of this report.
Neither in the Committees nor in most of the groups has the question been debated; since it was obviously only discussed for the first time on Thursday by the Conference of Presidents, and so to decide upon it now does not seem to me to be appropriate, given the significance of this topic. Parliament should attend to such a major issue with great seriousness, in order, later on, to be able to welcome both of these countries into our midst in the appropriate manner.
I would therefore like to ask you to delete this item from the agenda.
– Mr President, I am very surprised at the accusation that Mr Brok has laid at our door. We cannot just renounce a right that we have earned through struggle. We absolutely have to make a statement.
I am very surprised at this change. Of course I must take note of it, becoming cleverer is also a good democratic right. However, we stand by our opinion that there should be a resolution. As for the result of the vote, we shall have to see. In any case, we believe that it certainly does make sense to state our opinion before a session of the Council, our opinion being that we are endeavouring to do everything we can to ensure that accession takes place on 1 January 2007.
(1)
The next item is the one-minute speeches on matters of political importance, which, as always, exceed the time available. The President will try to make it possible for all of the Members to speak and, to this end, I would ask you to cooperate and not to exceed the allotted time. As you know, I shall give priority to those Members who have not spoken during the last two sittings.
Mr President, last week some families were massacred as they picnicked on a beach in Gaza. Massacred, there is no other word for it. It seems that, this session there is an abundance of interesting subjects, to the point where it is not even possible to talk about this subject, let alone make it an urgent topic.
I should like to say to you that if this was a blunder, it is of such magnitude that it deserves an independent enquiry. If it was not a blunder, but a deliberate act, then it is a crime that deserves to be tried by international courts. I want our Parliament to take it up. In 1987, the first intifada was started by a less serious incident. This time, considering the current state of tension in Palestine, it amounts to actual provocation.
Mr President, when President Bush comes to Europe on 21 June for the EU-US Summit, I urge you to do all you can to ensure that Guantánamo is top of the agenda. After four years of incarceration in a legal limbo, three men detained there took their own lives over the weekend. The US Deputy Assistant Secretary of State for described these suicides crassly and disrespectfully as a ‘good public relations move’. The European Union, the United Nations, human rights groups around the world, have demanded that Guantánamo be closed. From President Bush we need to know how and when.
The Supreme Court in the United States will rule at the end of the month on whether military commissions are a legal way to try prisoners. I urge that everything the Union can do to bring pressure on President Bush be done to ensure that the camp is closed, so that people can be given proper trials if there are legitimate charges against them.
– Allow me to take this opportunity to express my profound concern over the efforts of the new Dutch political party, the Charity, Freedom and Diversity Party, which aims as part of its programme to legalise zoophilia and paedophilia. I would like to join the majority of the Dutch public in their criticism of this initiative and to call on the Dutch Government, European Parliament and other relevant European institutions, including Interpol, to take the measures necessary to thwart criminal activities such as these which target children and teenagers. These disgusting, perverted and criminal plans, which far exceed what is natural and dignified, or even the slightest suggestion that they might be implemented, must not be tolerated and must be unequivocally criminalised. The human rights that we so often refer to in other circumstances are being seriously jeopardised by this type of child abuse.
Mr President, I should like to draw your attention and the attention of this House to the very worrying news that is reaching us from Iran, particularly concerning the suppression of a demonstration by women activists who have joined forces to demand recognition of their basic rights, among many other things. These rights include the elimination of polygamy, equal rights in divorce cases, equal rights for women called to testify in a court of law and, lastly, the granting of temporary employment contracts, which currently offer very unfavourable conditions for women.
This demonstration has led to the arrest of one person and to the interrogation by the police of many other demonstrators. I therefore hope that you, Mr President, and this Parliament will not wish to leave these women on their own just when they are demonstrating to gain recognition for rights that are considered completely normal in any other part of the world.
– Mr President, today we are debating whether or not the first chapter with Turkey will be closed. I wonder how it will be possible to avoid a crisis between the European Union and Ankara, which is obviously determined to continue its unflinching policy. In other words, it is demonstrating an unacceptable stand in its foreign policy, given that, on the one hand, it is talking with the European Union and, on the other hand, it is bringing down the fighter planes of a Member State, with the result that we are mourning the dead.
Similarly, on the one hand it is closing legislation chapters with the Union while, on the other hand, it does not recognise the Republic of Cyprus as a Member State, with the result that its ports and airports are closed to Cyprus.
Finally, there remains the most important chapter of all: human rights. What does Turkey have to show here? Almost nothing. Murderous attacks on courts, bombings with lives lost every week and repression of minorities.
We therefore need to examine seriously the framework within which negotiations are being conducted with Turkey. We cannot give it absolution purely and simply because it is a strategic partner, for example on energy issues. This sort of stand suits the few and not the many citizens who expect transparency from the Union.
Mr President, the dangers posed to traditional British liberties by the European Arrest Warrant are demonstrated by the case of my constituent, Malcolm Cubin. Mr Cubin is one of three divers threatened with extradition to Spain on charges of damaging Spanish heritage and stealing artefacts from a wreck. Mr Cubin maintains that those are trumped-up charges and that no evidence has been produced to substantiate them.
It used to be that evidence had to be submitted to a British court before a British citizen could be extradited. The crime in question had to be recognised as such and a proper legal system had to be recognised in the country requesting extradition. All those safeguards are now gone and, providing the extradition form has been filled out correctly, a British citizen can be shipped off with as little ceremony as posting a parcel.
The British Government should refuse to allow Mr Cubin and his colleagues to be extradited until proper evidence has been produced and it is satisfied there will be a fair hearing.
Mr President, Poland is one of the EU’s main producers of frozen strawberries. Since 2004 the financial situation of producers has been deteriorating, and a proposal has been made for anti-dumping measures to be taken against suppliers from third countries.
The report of the Committee on Agriculture and Rural Development of May 2005 on simplifying the common market organisation for fruit and vegetables mentioned among other things the advisability of fast-track procedures for fruit.
Last year a proposal to take protective measures with regard to the strawberry market was made, but no decision has been forthcoming. Tens of thousands of producers have started to grow strawberries in expectation of the decision. This production will be expensive because of the low temperatures and flooding in many fields this year, while the lack of protection for the market will lead to mass bankruptcies among growers.
Bureaucratic processes may be all very well in situations of stable production, but not in a competitive global market, where important decisions often need to be taken quickly.
Mr President, ladies and gentlemen, 14 June this week is the 65th anniversary of a brutal criminal act and the most unimaginable violation of human rights in Europe. In Latvia, Estonia and Lithuania over 30 000 completely innocent children, old people, women and men were treacherously herded into cattle trucks to be deported to the Siberian death camps. I am proud of the Latvian people, which pulled through the painful years of occupation and always did everything they could to enable us to be proud of how we live today. I do not want Europe’s sympathy; what I want is for European society to understand the misery caused by Soviet totalitarian Communism to Latvia and to Europe as a whole. On 14 June, I and my colleagues Mr Kelam and Mr Landsbergis are presenting to the European Parliament a memorial plaque in memory of the victims of Soviet totalitarian Communism, dedicated to the 65th anniversary of the 1941 mass deportations in the Baltic States. You are all most welcome to attend at this time of commemoration at 4 p.m. on Wednesday. Mr Borrell, Parliament’s President, has also been officially invited to honour the deportees and to receive the plaque in their memory.
– Last week, eastern Slovakia was hit by dangerous flooding in several river basins. Floods such as these have become extremely common over the past few years – flash floods caused by heavy rain in a particular area. The European Union is seeking to help deal with the aftermath of floods and other disasters through allocations from the Solidarity Fund; however, a limit has been imposed of approximately 0.6% of the affected country’s GDP or at EUR 3 billion, which in many instances is an excessive amount, despite the extensive losses. I would be very much in favour of revising this limit downwards. Floods are natural phenomena that need to be anticipated and the effects prevented. I am pleased that in this session we are going to debate a flood assessment and management report shedding new light on how the implications of this global phenomenon ought to be tackled, especially with regard to prevention.
Mr President, the 1945 Potsdam Conference decided the expatriation of the ethnic German population living in the territory of Hungary, Poland and the former Czechoslovakia. Starting from 19 January 1946, 135 000 Germans had to leave Hungary – all of those who had stated in 1939 that their mother tongue was German. Almost half of them came from my constituency, and had to leave their home at the end of May and the beginning of June 1946.
Sixty years later, we are now remembering these forced expatriations in soul-stirring and touching commemorative events held in various locations. I would now like to pass on the central message given during these commemorations. Today, our most important task is to guarantee that events like those that took place sixty years ago will never happen again. One of the greatest human and political accomplishments of 21st-century Europe has been the creation of a common area of freedom and peace, where forced expatriations have been replaced by the free movement of people. The most important result is peace between European Union Member States, which forms the basis of all further results.
Forced prostitution is a serious problem for Europe. I am disturbed by the article that appeared in the 8 July edition of the German magazine ‘Der Spiegel’. Although the article recognised the violence and criminality of the environment surrounding prostitution, it made allegations about which I would like to hear a clear response from Commissioner Frattini, German Minister of Justice Zypries and Europol.
The article presented biased claims that an estimated 40 000 prostitutes from Eastern Europe have been brought to Germany cannot be confirmed. Moreover, the tone of the article cast doubt on the fact that the World Cup has led to an increase in forced prostitution in Germany. A Europol investigation, data from the European Council and the temporary brothel towns shown on German television can leave no doubt in anyone’s mind that a problem exists.
I encourage Commissioner Frattini to treat with the utmost seriousness the promise he made last Thursday – to ensure that a thorough overview of forced prostitution during the Football World Cup is prepared. I therefore await precise information and if necessary the refuting of baseless claims.
– Mr President, a month ago I attended a three-nation meeting on the subject of the waters of the River Evros. It was attended by Greeks, Bulgarians and Turks. With pride I told them that the European Union is sensitive to environmental issues, unlike large countries such as the USA, China, India and so on. A Turkish parliamentarian took the floor and pointed out that the Danube is the main cause of the contamination of the Black Sea, together with other rivers that empty into it. It also appears, apart from the Black Sea, in the Sea of Marmara and even reaches as far as the Aegean.
Having studied the matter, I have to say, first of all, that the Danube is a river which passes through a great many countries in the European Union and many non-Community countries, as well as two countries, Bulgaria and Romania, which are going to accede. In times gone by it was a means of communication which played an important role in transport, trade, agriculture and fisheries; however, with the passage of time, industrial and urban waste is continuously killing this river. What must we do with the Danube and with other rivers of the European Union in order to revive them?
– Mr President, 2006 is the European Year of Workers' Mobility. Within the framework of the success of the Lisbon Strategy, the actions programmed aim to change the attitude of Europeans to the possibility of living in the European Union and looking on it as a single market, of trying to acquire the means that give them the right to move from one job to another and from one Member State to another for a specific period of time or for more permanent establishment.
Why, however, have the measures programmed since 2000 been of limited success? The policies of the Member States do not converge in promoting quality education. European citizens are not being told that 45% of future jobs will go to university graduates, 40% will go to people who have completed secondary school and that only 15% of jobs will go to people who have completed compulsory education and that this compulsory education does not reduce the percentage of those who abandon it.
Adults are not participating satisfactorily in lifelong learning programmes. Only those who work illegally have achieved mobility. For the rest it is a utopia.
Mr President, ladies and gentlemen, after the energy conflict between Ukraine and Russia at the beginning of this year, we began discussions on a common EU energy policy. The three most important bulwarks of the future policy have been named: a common energy market, diversification of energy resources and climate change policy. A common energy market will guarantee the security of energy supply, competitive prices and accessibility for consumers. What is the real situation though?
In striving to create a common market, the European Regulators Group for Electricity and Gas, which advises the European Commission, has decided to establish four regional energy market projects: North-East, North, South and South-East. Not one of these includes the four Baltic countries Lithuania, Latvia, Estonia and Finland. Will we, the four states, be forced to establish a separate natural gas market?
Ladies and gentlemen, how can we talk of Europe, its enlargement and solidarity? Does such a Europe have a secure future and opportunities to compete in a global economy?
– Mr President, when I recently heard the Austrian Chancellor Mr Schüssel rightly say that one day all Member States of the European Union would vote on the European Constitution, the saying ‘better late than never’ came to mind. I am hoping that what he meant were referendums, rather than voting by national parliaments. I would note that in this House there are a number of Members who have been saying right from the start, or in other words for two years, that these referendums should be held on the same day.
Unfortunately, where accepting the Constitution is concerned, there can be no doubt that the visit to Poland of Commissioner Wallström, who is present in the Chamber today, has not helped, as she reiterated that she is unable to imagine a situation where the preamble to the Constitution would mention Christian values. In my view compromise, which is the whole idea of the European Union, is not a word in the Commissioner’s vocabulary.
Mr President, over the past weeks, the European Commission ordered on-site inspections at several significant energy companies. The aim of these inspections is to ascertain the implementation of competition principles on the European gas and energy market.
There are two main reasons for publishing the results of the inspections as soon as possible. Firstly, ensuring undistorted competition on the energy market is vital for the future competitiveness of the European processing industry and the welfare of European households. Secondly, in parallel with the action taken by the Commission, a debate was started here in Parliament about the possible creation of a single European energy policy, and the findings of the inspections seem to be indispensable to this work.
Therefore, using this forum, as well, I ask the Commission to inform Parliament and the public of the findings, as soon as possible after the completion of the inspections.
Mr President, when a bad atmosphere exists in the Union, closer attention should be paid to the sort of image it is presenting of itself in the Member States. Last autumn the European Union brought an action against Finland concerning the hunting of wolves. The Commission claims that the wolf is not protected effectively enough in Finland, even though the number of wolves has almost trebled in 10 years.
At the start of the year, Finland announced a wolf management plan, but the case continues. The European Union is more unpopular than ever in Finland and news like this tends to lay the subject of integration open to ridicule. Directives must be complied with, but it is not forbidden to use our brains. There are certain matters which it is easier to assess locally, and the hunting of wolves is one of them.
– Mr President, I shall take advantage of the presence of the vice-presidents of the Commission, Mrs Wallström and Mr Frattini, to raise the subject of youth criminality in the European Union, youth criminality that is presenting a worryingly upward trend.
Of course, the words of psychologists, sociologists and economists are contributing to the development of the criminal instincts of young people. The reproduction of scenes of violence through audiovisual broadcasts, especially via interactive electronic games, also contributes.
I believe that we have a duty to promote an established and effective strategy for preventing and combating the phenomenon of youth criminality. We have a duty to combine individual sectoral actions into a systematic organised policy, a policy that will incorporate the systematic promotion of mental and social health at school in cooperation with parents and the school community, with the specific objective of developing programmes to control youth violence.
Mr President, last week Poland saw a great many peaceful demonstrations supporting freedom of opinion, the rights of minorities and tolerance. The participants were of different age groups and genders and held different views. This is proof that Polish society is a mature civil society and that it cherishes the fundamental values of the European Union such as freedom, democracy, freedom of opinion and equality.
I would like to thank all fellow Members who supported these initiatives and measures. I would particularly like to thank Mr Schulz, who took part in the conference ‘Poland in the European Union: the Left-Wing Alternative’. In particular, I would like to support his proposal that you, Mr President, invite the Polish President Lech Kaczyński to this House to tell us about his vision of the European Union and about respect for European values in Poland.
Mr President, the current round of WTO negotiations is witnessing a steady erosion of the EU policy that has always been committed to ensuring food security for EU citizens. Concurrently, there is the stringent and indeed very necessary requirement for EU-produced food to meet exceptionally high standards. When the Food and Veterinary Office of the EU was established, part of its mission statement was to contribute towards the maintenance of confidence in the safety of food offered to the EU consumer.
A recent study conducted in Brazil by the Irish Farmers’ Association revealed totally inadequate foot and mouth disease controls, nonexistent traceability, widespread environmental degradation and social exploitation. Why, in view of those facts and the fact that the United States, Japan, Australia, South Korea and New Zealand do not accept fresh beef imports from Brazil, do the EU and the Food and Veterinary Office continue to approve such imports?
We need to ensure food security for EU citizens and we need the assurance of quality and traceability of imports, consistent with the standards required of EU producers.
Mr President, two weeks ago, the police in Sweden carried out a fifty-man raid in order to shut down a website that facilitated file-sharing. A large number of servers were confiscated in a string of different companies that had nothing to do with the activity in question, and operations in these small businesses were shut down. In addition, a number of people were forced to give DNA samples on the grounds of being suspected of committing what is a very minor crime.
Even more serious is the fact that a political opponent of the music industry – and it was the music industry that had forced this raid to occur – had his website taken offline in the middle of our election campaign and was thus unable fully to participate in the open debate by advocating a liberal form of legislation in respect of file-sharing for private use where there is no intent to make a profit. In the past, the music industry has always attempted to put a stop to every technical development, such as cassettes, digital music players and writable CDs. It has always been wrong – all of these new inventions have always led to increased sales. It is therefore regrettable if the police are assisting in stifling the debate.
– Following reports of illegal acts carried out against Portuguese workers in several European Union Member States, I went with other Members of the European Parliament to Arendonk in Belgium, near the Dutch border, on 4 June, to a meeting with Portuguese people working in those two countries.
They told us about a number of problems and cases of discrimination, specifically by agencies providing temporary and seasonal work, especially in the flower greenhouses in the Netherlands and in farming, including strawberry-picking, in Belgium. I ask you, Mr President, once again to call on the Commission and the governments of the two Member States to provide the necessary checks and controls to guarantee equal rights and compliance with legislation, particularly the directives on worker information and registration, and to fight any kind of discrimination, such as that which continues to occur against Portuguese workers in several European Union Member States.
– Mr President, ladies and gentlemen, at a recent meeting with the President, Mr Borrell Fontelles, and the Secretary General, Mr Priestley, we agreed, as did many in this House, that elimination of the obstacles and prejudices which result in the exclusion of and discrimination against people with disabilities is being achieved by managing dissimilarities.
In 2003, an accessibility control was carried out at the European Parliament. We can broaden the progress achieved during the application of the conclusions of that control. Let us also use and support the employee code and the code of good practice for the employment of people with disabilities. Let us support from the point of view of time and infrastructures the voluntary team of workers at the European Parliament which deals with disabilities. More importantly, however, as regards the objectives we have set for the employment of people with disabilities, we need to ask for numbers and answer these questions:
- how many people with disabilities are working in the services of the European Parliament?
- what percentage of the total number of workers does this number represent?
We also need to support the European Parliament in its efforts to comply with its obligations as an employer under the principle of equal opportunities.
I call on you to play a leading role.
Mr President, a member of the Group of the European People’s Party (Christian Democrats) and European Democrats called into question the democratic guarantees for a fair trial in Spain. On the contrary, I believe that Spain should be seen as a model in terms of the defence of the rights of defendants, and that is something that cannot be said of certain other countries. Specifically, as Mr Watson has said, we are very concerned about what is happening in Guantánamo, and I would like to take this opportunity to condemn the fact that Mr Emilio González, President Bush’s spokesman on immigration and citizenship, stated, in my city, Oviedo, of which I have been mayor, that Guantánamo is a model in terms of human rights; that is something that we cannot tolerate and I believe that the European Union cannot look the other way, as a previous generation did in the case of the holocaust.
Mr President, every summer forest fires bring devastation to the environment and tragedy to our citizens. This is especially so in the southern Member States where high temperatures, strong winds and inaccessible terrain make fire-fighting extremely difficult. Prevention is, undoubtedly, of the utmost importance.
In Cyprus, hundreds of forest fires occur every summer. Many are caused when overhead cables come into contact along power lines which cross forests. Last week I witnessed the outbreak of such a fire in my home region. This could easily be prevented simply by having overhead cables rubber coated, and yet such a simple and relatively inexpensive measure is not universally applied in many forest areas of southern Europe.
Mr President, I should like to ask you bring this matter to the attention of the Commission, and request that before the summer recess a statement be made in relation to the implementation of forest fire prevention measures in the Member States.
Mr President, I should like to bring to the attention of the House that a second poultry processing industry has closed down in my constituency in the last two weeks, with the loss of 300 to 400 jobs. That comes after a loss of 600 jobs in a small place like Northern Ireland. When I enquired about the reason for this, I was told in no uncertain terms that it was mainly because of cheap imports from Thailand and Brazil.
We have serious questions to ask ourselves in Europe. I believe very strongly that there must be strict standards for food and how chickens are produced. Europe cannot and must not stand by and allow our producers to be forced out of the market. We need clear labelling to show where food is produced. We must give the consumer the choice. Let us at least give our farmers, our producers, half a chance to solve this problem.
– Mr President, huge deposits of gold, silver and copper are thought to exist beneath various glaciers on the border between Chile and Argentina. Unemployment in the surrounding region is very high, and the people live almost exclusively from farming. Several firms are now proceeding to mine these mineral resources in a way that gives great cause for concern. Substances containing arsenic are being used, and some glaciers are to be partly removed and rebuilt in new locations, which I find very hard to envisage.
Environmental agencies fear harmful effects – especially due to arsenic – on the Huasco valley, in which 70 000 smallholders cultivate crops using irrigation. Environmental groups and the inhabitants of the region have protested against this, but the Chilean Government’s regrettable response to them has been to give the go-ahead for the mining to commence. In doing so, it knowingly accepts that the ecological balance of the region will be destroyed. I therefore call upon the Commission to give its attention to this problematic project and to submit proposals as to how its abandonment might be brought about.
Mr President, in the report of 7 June by Dick Marty of the Parliamentary Assembly of the Council of Europe, it says among other things that in Poland there were secret prisons in which alleged terrorists were held on the orders of the CIA. The author of the report, however, does not give any evidence to support this. Poland is attacked as a committed ally of the United States, and indirectly for its adherence to traditional values and opposition to European uniformity.
The aim of basing these accusations on premises rather than evidence is to discredit Poland in the international arena. Senator Marty spoke before Parliament’s Temporary Committee and yet the Committee’s draft report makes no mention of Poland, and its activity to date has not brought any new facts into the investigation.
Mr President, I rise to make a plea on behalf of one of my constituents in the Shetland Isles in Scotland, against the inhumane actions of the United Kingdom Government. Sakchai Makow is a new Scot and a new Shetlander. He is originally from Thailand but grew up in the Shetlands. He speaks little Thai and has no friends or family left in Thailand.
In 2004 he committed the serious crime of wilful fire-raising. He went to jail, served his time, repaid his debt to society and was welcomed back into the Shetland community with open arms. Following a dawn raid, in which he was snatched from his home in Shetland, he is now in a high-security English jail under threat of deportation. This is largely because the United Kingdom Home Office is making a poorly-advised bid to crack down on alleged illegal immigrants with criminal records, mainly in order to look tough for the tabloid media, based in South-East England.
I consider that Sakchai Makow’s human rights have been infringed solely to play to an agenda which is unhealthy, undemocratic and, dare I say it, un-European.
I will be raising these breaches of human rights with the EU authorities and hope that you, Mr President, as a friend of Scotland and of human rights, will support us. Sakchai is a new Scot and a new Shetlander. A London-based minister should not be able to throw him out of the country just to look tough.
Mr President, I would like, with the approval of the members of all political groups from my constituency, Wielkopolska, to remind you that this month is the 50th anniversary of the Poznan workers’ uprising against the totalitarian regime that ruled the country at that time. The uprising was violently suppressed at the cost of almost 100 lives. This happened in June 1956. This uprising by the workers of Poznan may not have marked the end of the totalitarian regime, or even the beginning of the end. It was, however, the end of the beginning of the totalitarian regimes in Central and Eastern Europe.
I would like today to remember these events and to pay homage to those who took part in them, and in particular to those who died in them.
Mr President, as the last speaker, may I take the opportunity to use my minute to pay tribute to you for the way you organise the one-minute speeches, in the sense that you try to bring in as many Members as possible and those who have not spoken recently.
However, your efforts are slightly undermined by the large number of people who put down their names to speak and then fail to turn up. Perhaps you could ask the relevant parliamentary committee to look into this, to look at the Rules of Procedure and perhaps draw an analogy with Question Time – when a Member does not turn up for Question Time, he or she loses the right to table another question for a certain period. Perhaps that would encourage more discipline.
Perhaps, too, we might actually put this item on Parliament’s agenda. People in the gallery, or people watching us on the web-streaming, must be very puzzled as to what we are doing at the moment, because it is not on the agenda. They must wonder which debate we are actually on. Perhaps that should be rectified and this item put where it belongs: on the agenda.
Thank you very much, Mr Corbett. I believe that you have made some very good suggestions. We shall try to apply them, because they seem to make very good sense, as always. I am sorry that I cannot carry on giving the floor to certain Members who have spoken during previous sittings, but we cannot keep the Commissioners waiting any longer.
– The next item is the report by Michael Cashman, on behalf of the Committee on Petitions, on the deliberations of the Committee on Petitions during the parliamentary year March 2004 – December 2005 [2005/2135(INI)] (A6-0178/2006).
. Mr President, when I was made first vice-chairman of the Petitions Committee, colleagues said to me that it would be rather like being the gate-keeper of a cemetery: I would see a lot going in, but not much coming out.
I am pleased to report, especially during last year’s activities, that we have seen a lot going in and a great deal more coming out. A cemetery it certainly is not; it is alive and kicking and due to get livelier. It is probably one of the most important committees in the House. Some would say that, as first vice-chairman, I say that; but I honestly believe it to be true. It is the direct interface between the institution and the citizens – citizens often seeking redress for problems that arise at Member State level. I am also pleased to say that we work in close conjunction with the Commission. We are a solution-based committee. People bring us problems and we try to work quickly and effectively.
At Member State level, the importance of the committee representing Parliament is not always recognised. One of my recommendations would certainly be for greater attendance by Member State representatives when we are dealing with issues that are germane to them.
The report is a lengthy one and that is primarily due to the fact that we have enlargement; there has been greater engagement with this committee. The petitions process and the work of the committee have played an influential role in bringing pressure to bear on Member States to ensure that EU laws are satisfactorily transposed and implemented. Importantly, it also highlights the plight of EU citizens whose rights are diminished. The introduction of the e-petitions system has proved a useful tool for Members, assistants and group staff and allows us all to keep an eye on developments on ongoing petitions.
I mention some key points in my report. Without going into too much detail I should like to highlight just two areas where the committee has managed to be influential, although not totally so. The cases in point are the so-called ‘Valencian Land Grab Law’ (LRAU), Ms Fourtou’s report, which we adopted in December 2005; and one of my reports on the confiscation of cars by the Greek authorities, which we adopted earlier this year. Those examples are good illustrations to show the best and the worst of the system. Yes, we have brought about resolution in some of the cases with the Greek confiscation of the cars, but I have to say that, sadly, the situation in Valencia is still grave, and requires further monitoring.
I make several recommendations in my report, including increasing the membership of the committee to approximately the same membership as other committees; and speeding up our processes in the way in which we work with the Commission to ensure close cooperation and effective working methods.
I want to pay particular tribute to the Commission staff, who often come to the committee, wait for a long time and then sincerely and effectively deal with the issues before them. We cannot thank them enough. The work of the Commission staff is not always fully recognised.
I feel it is important that we have clear rules, however, on the admissibility of petitions, especially for the future, in order to ensure that all citizens can have recourse to the petitions process but that the system is not abused. I have tabled only one plenary amendment to the report, on behalf of the Socialist Group, which underlines that in principle the petitions process is aimed at European citizens and reinforces the view that in principle the petitions process should be a service that is targeted at EU citizens who do not have other means of recourse to action by the European Parliament. MEPs, as citizens, can avail themselves of that right, but nonetheless they have other parliamentary processes at their disposal. I hope that other groups can support the aim of this amendment.
I should also like to pay tribute to the Petitions Committee secretariat and their tireless support for the Members’ work and our work. As with other committee secretariats which I have worked with, the Petitions Committee secretariat provides high-quality assistance to us all. To put it simply, we would not be able to do the work without them. So I should like to finish by once again paying tribute to all members of the secretariat. I look forward to hearing the comments of the House. I should also like to thank the chairman of my committee, Mr Libicki, for all his work and the support that he gives me and others.
. Mr President, I wish to begin by thanking the rapporteur, Mr Cashman, for a clear and useful report. His story about the cemetery keeper reminds me of a university rector who compared his job to being a cemetery keeper. He said: ‘I have a lot of people under me and nobody listening.’
The petitions offer a kaleidoscopic view of the concerns of many citizens today. They cover a wide range of policy areas, they cover practically all the Member States and they cover a broad cross-section of civil society, from the individual citizen right up to the multinational NGOs.
Your rapporteur is right to underline the importance of all the work represented by the thousand or more petitions you receive every year. There is no doubt that the Committee on Petitions offers citizens an important conduit for their feedback on European acts and policies. It thus contributes to a strengthening of democratic control over Community legislation and its implementation at EU, national, regional and local level.
I should like to pick up on three aspects in the report and resolution. The rapporteur was very kind and forthcoming towards the Commission, so I do not want to raise any conflicts here. Much is made in the report of the coexistence of the petitions procedure on the one hand and, on the other hand, the Commission’s complaints procedures, sometimes leading to infringement proceedings. Where there is coexistence, or even overlap, it is natural to make comparisons. I think that we should avoid getting into a discussion about the relative merits of petitions and complaints procedures. Each procedure has its own legal basis and its own specificity and I believe that each of our institutions does well to preserve that, while respecting the needs of the other. In simple language, both procedures ultimately serve to ensure that EU law is applied to the benefit of the citizens.
However, infringements are about the Commission and the Member State. The petitions procedure concerns the individual and their parliament. So each procedure is different in nature. That is not to say that we will not continue to strive for even better cooperation: the Commission remains, as always, at the disposal of the committee.
That brings me to the second point. As you know, the Commission has already agreed to devote more attention to petitions concerning infringement proceedings in its annual report on the application of Community law. It is, furthermore, important to remember that the amount of information given to the Committee on Petitions already exceeds that which is required by our interinstitutional agreement. This is important for transparency.
The motion for a resolution argues that the Commission does not act with sufficient speed and vigour in some cases where a petition and an infringement procedure are running in parallel. It therefore suggests that these procedures need to be better coordinated.
Let me just say one thing about that. It is only natural that the petitioner with a grievance may be in need of urgent redress, but let us remember that the ideal timescale of the individual petition will almost inevitably be shorter than the timescale of an infringement proceeding, which by definition takes a certain amount of time. We have, amongst other things, a duty of collaboration with the Member States, which necessarily implies a multi-stage process. Let us avoid raising unrealistic hopes in cases of overlapping. For the individual citizen, the successful outcome of an infringement procedure is not necessarily and automatically the ultimate and only thing to aim for.
A successful outcome to an infringement procedure might not even directly entail the precise redress that the petitioner is seeking. We have several examples of that. The petitions procedure and the infringement procedure have different and distinct objectives, functions and roles. Thus the efficiency of the Commission’s complaints process cannot be formally linked to petitions.
Instead, let each of us, the Commission and Parliament, aim to ensure that our respective procedures – petitions and infringements – are fit for their respective purposes and let us continue our fruitful cooperation and strengthen that as much as possible.
I shall refrain from commenting on some other details relating to processes and procedures.
Let me conclude by signalling my openness to the general message of this report: that petitions are important for democracy and for citizens. The Commission is prepared to do as much as possible to improve our cooperation.
– Mr President, I congratulate my honourable friend Mr Cashman on the report which he is presenting to the European Parliament, because the exercise of the right to petition by European citizens must be considered a basic means of strengthening awareness of European nationality.
The Commissioner presented in great detail the views of the European Commission for the part of the report which concerns the Commission. It is true that European citizens use both charges to the Commission – as the Commission's 22nd report on the control of the application of Community law shows – and petitions to the European Parliament as a means of strengthening their wish to see Community law applied.
On the one hand, we wish European citizens to be conscientious judges of the common ; on the other hand, however, we do not give them the possibility of having the same treatment both from the Commission and from Parliament's Committee on Petitions given that, as is clearly understandable from Mr Cashman's report, their officially elected representatives cannot check petitions from the first stage. Transparency is also missing in the decisions of the European Commission, the presence of the Council is missing and we support the view expressed in the report that the method and procedure for receiving and examining petitions need to be changed, so that European citizens feel that their petition really is being examined without party political or other criteria by a secretariat which remains neutral and does not interfere in the work of the MEPs.
. Mr President, I would like to welcome Mr Cashman’s report, which is as good as we expected it would be. The European Union is facing a malaise in citizens’ confidence. The strongest message was the rejection of the Constitution a year ago. The message that citizens are sending is clear. They demand more transparency and more openness from us. They want politicians and institutions to show more interest in problems that affect citizens personally.
It is clear that various consultation exercises that have been undertaken at European level have had some effect: we are hearing the message now, but we should also listen. In order to do that, more resources must be provided for the various bodies that have the most direct contact with citizens and, without excluding any other body, personally I would start with the Committee on Petitions. As Mr Cashman’s report makes clear, the role of that committee is very significant in bringing citizens’ concerns and problems to the attention of European institutions.
But as well as Parliament providing more resources for the Committee on Petitions, other institutions, especially the Commission, must provide more resources for reducing delays in responding to citizens. I therefore particularly support paragraphs 20 to 23 of the report and I hope that there can be a debate in all the political groups, as well as in the Bureau and the Conference of Presidents, on how to reinforce our work to assist citizens. Parliament should give that high priority during the second half of the parliamentary term.
. Mr President, I would like to congratulate Mr Cashman on his extensive and tough report. I would also like to welcome the supportive and reinforcing manner in which he addresses some of the items we have already addressed in the report on the monitoring of Community law.
It is quite clear that petitions reveal a lot of feedback from our citizens, and there are two themes I would like to pick out from the report. One is better quality and more citizen-inspired legislation, and the second is better redress mechanisms. There is a common thread running through both of these, and that is the need for more information at national level: information about EU law and policy, information about how to enforce it, about how to access justice. Too often on the committee we see citizens who have been ping-ponged back and forth between various institutions and ombudsman’s courts, not knowing which way to turn. We have to bring an end to this.
Then the other item: clearer citizen-inspired legislation. A few weeks ago we in this Parliament supported an idea of having citizens’ summaries at the beginning of each piece of European legislation. Last week some of us were in Helsinki for meetings with the Finnish Justice Ministry. Finland already uses citizens’ summaries or executive summaries. Their guide on this says that every bill should outline the objective of the proposed legislation. Its main contents should be drafted in plain language, avoiding legal terms, avoiding professional jargon, avoiding references to other legislation, and no more than one page in length. If our legislation were properly addressed to our citizens in this way, in plain language, well, we might have rather fewer petitions!
. Mr President, I do not always praise reports when I take the floor, because often there is nothing praiseworthy about them. However I take my hat off with the greatest respect to Mr Cashman’s report, and wish that all reports presented to the House could be like this. It is clear, precise and says what we demand and what we expect.
As Chairman of the Committee on Petitions, as well as thanking the rapporteur I would like additionally to thank the Vice-Chairmen of our committee, as well as the very active members of the committee who are currently present in the Chamber, for their great efforts in carrying out their tasks. I would of course also like to join the expressions of gratitude to the secretariat, which does such a good job of preparing our work.
Mr President, our committee was set up in order to bring the European institutions closer to ordinary citizens, and this is something it is doing. That is also why our work reflects all those problems that most affect the daily lives of citizens of the European Union, for example the environment, land planning, which is a problem to which reference has already been made, professional qualifications, insurance and a whole range of issues relating to the dishonesty of insurance companies.
Mr President, the work of our committee also reflects fundamental principles of the European Union such as democracy and freedom of speech. I would like here in particular to underline what Mr Cashman said in points 18 and 22, and ask the European Commission to appoint a high-ranking official to work with us. This is extremely important. We work very well with the European Commission, of that there is no doubt, but it would be helpful to have a high-ranking official to collaborate with us and to observe our activities on a daily basis. Another point which Mr Cashman mentioned in his report, and one which I would like to emphasise strongly, is that our committee is very important for the very reason that it works directly with ordinary citizens. The number of its members should be increased, as Mr Cashman has already said.
Mr President, when trying to convince their electorate of the importance of the role of Parliament, many MEPs must have heard the resigned reply: ‘Brussels is too far from here!’. Unfortunately, this opinion is also reflected in the statistics that show decreasing vote participation rates in EP elections, cycle after cycle.
‘Brussels is too far from here!’ I also heard these words from forty Hungarian fire-fighters, who came all the way to Brussels about one year ago, travelling by coach for three days, to submit their petition in person, in the Parliament building. Brussels was far for them, too, but only geographically. They spoke with confidence, hoping that their petition concerning the regulation of their working hours would be successful.
Their petition was among the first petitions received from new Member States. However, the report tabled before us shows that the number of such petitions is very low, which leads to the conclusion that further efforts are required to inform citizens of new Member States.
Still, we are not aiming to increase the number of petitions just for the sake of it. Our aim is to ensure that the right of petition is embedded in European consciousness, both in old and new Member States. The Cashman report correctly points out that this would be useful to the operation of the European Union, because petitions constitute a valuable source of information on the implementation of European laws, bringing to light the deficiencies of the enforcement process, as seen by the everyday European citizen.
The practice of the past eighteen months also indicates that there have been numerous petitions in the area of environmental protection, social security or even the internal market, which may be of assistance in perfecting certain European Union directives.
In the hope that this process will continue, I thank Mr Cashman for his work, and naturally, I support the adoption of the report.
Mr President, ladies and gentlemen, I would like to congratulate Mr Cashman on his report and I support the recommendations that he is proposing in order to increase the efficiency of our Committee on Petitions.
I would like to add a couple of comments. Firstly, I regret that many Members of this House are unaware of the work done by our Committee on Petitions, only taking notice of it on the odd occasion when it is dealing with a complaint involving their region. Its work, however, is a fundamental mechanism in relations between Parliament and the citizens. The confidence of the citizens, not just in this House and in their representatives here, but in the European Union in general, often depends on the efficiency of that mechanism. That is why I am calling upon the Members of this Parliament to take more interest in our Committee on Petitions, since it is theirs.
My second observation is also about seeking greater efficiency, in this case in order to prevent what I believe to be a misuse of that Committee. This is the main platform available to European citizens and citizens’ associations for communicating their complaints regarding alleged infringements of Community legislation to Parliament. Members, on the other hand, are provided by this House's Rules of Procedure with various ways to act in such cases. It therefore seems to me to be anomalous that Members of this Parliament can register complaints that are then dealt with in the European Parliament’s Committee on Petitions.
I do not question our right as citizens to address complaints to Parliament, but the practice seems to me to be politically incorrect and is sometimes used for the purposes of agitation. It seems to me to be ethically unacceptable for Members to register a petition and then to pass judgment on it themselves in the Committee on Petitions. Furthermore, this situation seems dubious on a legal level. We in the Socialist Group in the European Parliament are therefore presenting an amendment which I hope the House will support and which recommends that Members leave it to citizens to initiate such procedures, while we ourselves go through other channels provided for in the Rules of Procedure.
I shall end by congratulating the Members working in the Bureau of the Committee on Petitions and the excellent officials working for Parliament and for the political groups who, on a daily basis, make it possible for us to make progress with our work. Over many months I have witnessed the work they have done during the extremely long procedure, which fortunately is now resolved, to allow the Don Quijote airport project in my province of Ciudad Real, in Spain, to go ahead. Furthermore, from my involvement in that debate, I was able to see the Committee on Petitions operating efficiently to ensure that the work of our Parliament contributed to things being done properly.
– Mr President, I do not know whether Mr Martínez was referring to Baroness Ludford, who was making a proposal like that the other day.
I would like to thank Mr Cashman for the work he has done, but, with the greatest of respect for that work, I must say that our delegation entirely disagrees with what appears in the explanatory statement, because, although the motion for a resolution makes no direct reference to the Valencian Community, you have decided to have a dig at it. Since it has been mentioned, I shall tell you what the situation is: the Valencian Community is a model of ordered and coherent growth and a model of sustainable development, despite the negative image of a region destroying its territory that both the Socialist Group in the European Parliament and the government of Mr Rodríguez Zapatero are trying to communicate to the institutions of the European Union and to Spanish society.
Neither must we forget the smear campaign being carried out by Spanish public television, giving biased and partial information about urban development in the Valencian Community.
Yes, ladies and gentlemen, yes. The Valencian Community has some of Europe’s most advanced legislation in the field of town planning and protection of the natural environment, and evidence of this is the fact that the Valencian Community has 19 natural parks, 31 municipal protected sites and 4 protected areas.
Furthermore, the territory protected by the during this term in office exceeds the area of the territory reclassified for building by 2 500% – you heard me right, 2 500% – demonstrating that the Valencian Government promotes the protection of the natural and urban environment and that its town-planning is sustainable and of high quality.
In fact, the area of protected natural spaces in the Valencian Community is nine times greater than it was eight years ago, since in 1995 the area protected amounted to 3%, while it currently exceeds 29%.
The Valencian Community is therefore seventeen points above the European average in terms of area protected. That Community has more protected area than countries such as Denmark, Greece, Portugal, the Netherlands, Italy, Ireland, Finland, Luxembourg and Sweden, and I shall not bore you with the percentages for each country.
We must therefore remember that the Valencian Government of the People’s Party modernised the LRAU, approved by the Socialist Government in the Generalitat, thereby completing the Valencian town and land-planning legislation, in accordance with Community legislation and taking on board the recommendations of the European Parliament and the European Commission at all times.
– Mr President, ladies and gentlemen, one year after the 'no' of the French and Dutch to the Constitutional Treaty, we are going though a period of confusion as to how we can bring Europe closer to its citizens. However, Europe means precisely its citizens; it means precisely its institutions. For its citizens, Europe means the institutions, except that the institutions often give the impression that they are working a long way from the world.
If the Union is defending the rights of its citizens, this must be perceptible in their everyday life. The right to petition is one of the most important means for everyone to feel active within the European construct. The right to petition is one of the most important tools in highlighting a social and people-orientated Europe.
The establishment of our committee and the European Ombudsman are steps which were made because we have recognised our imperfections and weaknesses. We must make more use of these facilities for communication with the citizens. Our rapporteur quite rightly calls for the Committee on Petitions to be strengthened both at the level of the secretariat and at the level of political staff.
Indeed, we must inform the citizens better of our existence and, in all events, the Commission and the Council or the Member States must stop fearing further cooperation with us. They should know that highlighting problems by resolving them creates credibility. In other words, it creates citizens who are gradually won over to the European idea, all those who are against transparency or who do not want Europe or who are eurosceptics.
Congratulations Michael.
– Mr President, I simply wished to say to Mr Iturgaiz that we are not here to hold a Spanish debate on national or regional television stations and that we have 15 000 petitions from citizens from all parts of Europe.
I would, however, like to focus on Mr Cashman's report and congratulate him warmly on it and on his many intelligent conclusions. I would also like to join him in thanking our administrators and the secretariat of the Commission and I entirely support his call for more resources, for greater representation of the Committee on Petitions in Parliament – since there are Members who wish to take part in it but who cannot do so because of its limited number of members – and an improvement in the cooperation with the Commission.
I would like to raise three questions or concerns that have occurred to me as a result of the immense vivacity and liveliness of the debate in this Committee, which is fascinating.
Firstly, perhaps the need from now on to analyse how admissibility can move on from the purely bureaucratic to the political field, as happens in other institutions, such as the Council of Europe.
Secondly, I would also like to say that the time periods involved and the Commission’s unacceptable delays in telling us its opinion and, above all, in making decisions, sometimes lead to considerable losses. I would therefore like to thank Commissioner Wallström for her willingness to improve this situation in the future and to prevent delays. In some cases these delays have given me the impression that, when it comes to communicating their decisions, other institutions, such as the Commission and even the Ombudsman, rather than cooperating, have used the members of the Committee on Petitions.
. Mr President, Mr Iturgaiz Angulo has repeated tonight in this House the claim made by a former minister of the Valencian Government – namely that I am waging a campaign with others against the Valencian Government without any evidence.
I must say at once and with all due seriousness that I take these allegations, which are aimed at undermining my integrity and reputation, very seriously indeed. I will defend my reputation and my integrity to the hilt. I say to those who are making these allegations that if they believe I am waging a campaign without any evidence, can they please put their case and put it swiftly.
. Mr President, I wish to thank all the Members for their kind words, which complement a tough report nicely.
Mrs Wallis summed up excellently what this is ultimately about. It is about better quality laws and better redress. May I say that we have taken a leaf from Finland’s book and I have proposed as part of the Internal Action Plan on Communication that we should start to produce a layman’s summary for every proposal brought forward by the Commission. We are working hard on this and I want to see it become a reality before I leave the Commission. We should be able to explain in one page, in simple, accessible language what we want to do and what our proposals are.
We promise to work more intensively with the Ombudsman, the Committee on Petitions and the European Parliament in making sure that our procedures are improved where necessary.
I will end by saying that the Commission joins with you in admiring the work of the Committee on Petition’s secretariat. Thank you very much for this discussion.
Mr President, it would appear that Mr Cashman’s persecution complex knows no bounds. I did not refer to you directly in my speech, Mr Cashman, but to my group’s disagreement with a part of your report’s explanatory statement. Naturally, we Members can, of course, talk about the explanatory statement that you have included in the report that you have presented.
I am therefore confining my remarks to what you said in your explanatory statement, and it is that alone to which I referred. Your issues with other ministers, directors, etc., are your problem, Mr Cashman, as you know.
I would emphasise that I am simply talking about the text that you have presented, in particular the report’s explanatory statement.
– The debate is closed.
The vote will take place on Tuesday at 12 noon.
– The next item is the oral question to the Commission on forced prostitution during the 2006 football World Cup by Anna Záborská, on behalf of the Committee on Women's Rights and Gender Equality (O-0054/2006 – B6-0221/2006).
. Mr President, Commissioner, ladies and gentlemen, forced prostitution nowadays forms an integral part of the sex industry at global level. That is why we have decided to question the European Commission again by putting to it the oral question that has been passed to you. Furthermore, I should like to emphasise three points.
The first is a matter of semantics. Speaking of forced prostitution is a euphemism. This expression conveys the idea that there is such a thing as voluntary prostitution among women who like to be exploited and to sell their bodies. These words, however, conceal the reality. Even if it is decriminalised, prostitution, whether forced or not, remains a crime against women and against humanity as a whole.
Forced prostitution deserves to be openly condemned. Mr Blatter, the president of FIFA, has not understood this, any more than other influential men and women. Why did they not support condemnation of forced prostitution during the football World Cup?
By contrast, I must emphasise the excellent collaboration demonstrated by the members of the Committee on Women’s Rights and Gender Equality. Overcoming political divisions, our collective collaboration has been inspired by the profoundly human feeling that no woman should be exploited. Together, I must emphasise this, we gave a clear signal at the time of the demonstrations on 8 March, thanks to the ‘Red Card for Forced Prostitution’ campaign. I invite all of you, Commissioners, representatives of the Council and Members of the European Parliament, to show a red card to all those who encourage forced prostitution by their silence, by failing to take action or by their direct or indirect involvement.
Next, since the trafficking of women, like the sex industry, is a global phenomenon we have to fight against it on a global scale. I should like to mention particularly the remarkable work accomplished by our elder sister, the Council of Europe, which has set us an example. Indeed, the Council of Europe Convention on Combating Trafficking in Human Beings was adopted by the Committee of Ministers on 3 May 2005. All governments should sign this convention and ratify it. Women forced into prostitution will emerge victorious when Member States and the institutions of the European Union collaborate effectively with the Council of Europe.
Thirdly, our oral question invites us to grant additional funds for the development of equality for all, while preserving the respective roles of men and women so as not to create a rift between them. Who, however, is saying anything about the man, who is the client, the consumer, and the one who demands prostitution? We cannot fight against forced prostitution and the trafficking of women without understanding what is going on in the relationship between the prostitute and the client, without thinking about the demand for prostitution or without analysing men’s motives.
In truth, the prostitution of poor women would be impossible without rich men. The fight against prostitution needs more than simply social condemnation or legal penalties for clients, because paying a prostitute arises from the culture of domination and benefits from virtually general acceptance, and from hypocritical and willing tolerance. Consequently, ladies and gentlemen, the phenomenon of forced prostitution throws light on a fundamental issue that is close to my heart as a woman who stands up for women who are forced into prostitution, but also as the Chairman of the relevant Committee in this Parliament. Respect for otherness will never be achieved as long as men remain unconvinced that improving the condition of women leads to an improvement in the well-being of society as a whole.
Mr President, ladies and gentlemen, I believe that it is necessary today to mention in this House the initiatives that the Commission, and I myself in person, have worked on during the past few months.
I should like to thank Mrs Záborská, who has spoken about the existence of a more general problem: namely the need for European action aimed at dismantling the network of trafficking of women and children for the primary purpose of sexual exploitation. In my opinion this is a modern form of slavery that Europe can neither tolerate nor, still less, ignore.
We are facing a medium- and long-term problem. I hope that in the course of 2006 we can draw up a plan aimed, as some European women deputies have requested, at assessing the impact of demand for prostitution on the volume of people-trafficking for sexual purposes.
I am personally convinced that the greater the demand from clients, the more encouragement is indirectly given to people-trafficking for sexual exploitation. We do not have precise data, but we are ready to initiate a plan which we shall naturally refer to this Parliament.
I should like to give you an idea of the list of concrete initiatives in connection with the World Cup championship in Germany. In the first place, I have supported – together with the Commission and Mr Barroso – all the information campaigns aimed at raising awareness of the grave danger of an increase in people-trafficking for sexual purposes in connection with the World Cup. In this connection, I had the pleasure a few days ago in Brussels of meeting a delegation headed by Mrs Gurmai. We received the results of a petition promoted by the Socialist Group in the European Parliament, who were very successful in collecting many thousands of signatures. Subsequently we contacted the German authorities, so as to obtain their support for prevention and information campaigns in Germany.
In particular, I had requested something further: that specific, positive information concerning prevention should be posted on the International Football Federation’s website. I share Mrs Záborská’s displeasure at the Federation’s cool response to this request.
You also know that a few days ago the group of independent experts on people-trafficking deposited the report that we had requested. It is a report published on 2 June 2006 which analyses the risk of increased people-trafficking for sexual purposes, with specific reference to the World Cup. This report is of course available to Parliament.
As you will know, we had also asked Europol to draw up a report on this issue. Europol has produced an analytical document, aimed at police and investigating authorities, with the purpose of strengthening the practical arrangements for coordination between police authorities. I can tell you – without going into details, given the time pressures – that this document confirms the hypothesis that there is an increase in forced prostitution and trafficking in conjunction with the world football championships. As some people feared, the likelihood that a large number of young girls will become victims of trafficking during the World Cup is thus confirmed.
Going back, therefore, to the question tabled before the beginning of this debate, I do not share the conclusion reached by an authoritative German periodical that this sporting event is unconnected with any increase in instances of sexual exploitation. Such an increase may be, and indeed is, expected: thus the matter is certainly not irrelevant.
The German authorities, in particular the Federal Ministry of the Interior and the ministries of the , have responded to our requests. We have discussed them on two occasions in the Council of Ministers of the Interior and instructions have been given for more thorough border checks. We have been informed that gangs of traffickers have organised a network for trafficking young girls mainly from those countries on the eastern borders of the European Union. In this connection I reaffirm that border checks must be made stricter. In addition, instructions have been issued at our request concerning the need to protect victims of sexual exploitation, with a view to the application of the special assistance programmes. This is a case of treating people not as illegal immigrants, but rather as victims of a modern form of slavery who must therefore be protected.
We have also given our support to setting up two multilingual telephone helplines, already operational, that have been entrusted to two German NGOs that are well-known in Germany. We are aware of the problem caused by the lack of a single Europe-wide telephone number, but such a project would require the agreement of all the telephone companies in all Member States. This is an initiative that we shall be able to implement in the medium term, just as we are implementing a European freephone emergency number for children.
Furthermore, we have also supported, in cooperation with the German authorities, an information campaign sponsored by the German Women’s Council, which you know well. We have decided together to organise a workshop, which will be run by the European Commission and the German authorities immediately after the World Cup; its remit will be to prepare a document covering all the positive and negative experiences of this period and to draw up a sort of manual to be used in all international sporting events.
I should also like to say a few words about the role of Europol and Eurojust. We have encouraged the Member States to cooperate to a greater extent with these two organisations. As you will know, Europol has in recent weeks carried out some outstanding work. It reported to the latest meeting of the Council of Ministers of the Interior, held last week in Luxembourg, and the director of Europol has confirmed that the cooperative network of police forces has derived considerable benefit from the encouragement given by Member States to national police forces.
In conclusion, I should like to report that we have forwarded a request, formulated in accordance with the Plan of Action, to the network of the EU Member States’ consulates in the countries of origin. We have requested that periodic meetings at consulate level should be organised in each country of origin in order to improve the pre-emptive identification of potential victims of trafficking and thus to help them to avoid becoming victims. We shall prepare a report on this request by the end of 2006. That is a summary of the list of initiatives that have so far been adopted.
. – () Mr President, Commissioner, ladies and gentlemen. You, Commissioner, have told us many things and listed them for us, and we could actually even say that we have already achieved a great deal to address the concerns discussed and presented here. It was on 17 January 2006 that we adopted Mrs Prets’ report on ‘Strategies to prevent the trafficking of women and children who are vulnerable to sexual exploitation’; in March 2006 we adopted an oral question with a resolution on forced prostitution during international sporting events, and furthermore, on 8 March of this year, we organised the ‘red card to forced prostitution’ campaign in this House.
However, we still just keep on going. All these projects contain very practical proposals for combating forced prostitution. At the moment the football World Cup is taking place in Germany. We know that during such events there is a spectacular increase in the demand for sexual services, and that before and during them there is an increase in the incidence of criminal activities such as human trafficking and forced prostitution. As early as March I asked, in this House, that, on the one hand, information be provided on the ground, in the countries from which most women are taken, with, on the other, in the country in which the event takes place, good information and public relations work, raising awareness among potential clients, a 24-hour multilingual telephone hotline and the guarantee that those who call it will subsequently be offered care and support by the police, emergency services and women’s refuges.
While, on the one hand, the football World Cup has now begun, there was also an ice hockey World Cup – perhaps a slightly smaller event, but certainly with the same problems. Today we need to ask – and I want to thank Mrs Záborská for having formulated this question for us – in what ways this offer is being accepted. That is what we now have to focus on. The World Cup is now on, and the free telephone hotline - after initial teething problems – will now be in place until 31 July. However, we must draw conclusions from these projects that can be applied to future big events. We have to learn from any problems and find the right approach. I want to ask all of us and you too, Commissioner, to make this happen.
– Mr President, Commissioner, you have reported many positive things, but even so I would like to express a few doubts. Firstly I would like to say that it is not enough to pin the problem only onto the football World Cup and onto Germany. We have used the World Cup in order to bring a taboo subject to the attention of the public, simply because football is such a big event. There is no other event so spectacular and with such a large audience as the football World Cup.
Forced prostitution takes place alongside all big events, and not only sports events. As we know, the incidence of prostitution also increases here in Strasbourg when this House is in session here, and that too needs to be said in order that everything should not be blamed on sport. Despite this I support the project and I am pleased that the World Cup has made it possible for us to bring this issue into the public eye. If FIFA has perhaps misunderstood this and feels itself under attack, then I regret this, since it could have supported us brilliantly with many great football players and stars, and made the fans more aware of these related issues. This does not mean that FIFA is responsible for the problem, but it could have helped us, and, I think, should have been obliged to do so.
Commissioner, you spoke about the telephone helpline. Back on Women’s Day you told us that there would be a single number, translated into many languages and available 24 hours a day. I ask you: Is it really available 24 hours a day? Regrettably there is no single number. Now women, victims or even clients who have the courage to try to get help, or who want to report something, now have to note down three different numbers, or rather they have to dial different numbers. I do not regard that as being particularly helpful, and I would ask you to pursue this matter further, especially in the future.
You have talked about enhanced cooperation with Europol. The question is, however: whether Europol itself has been strengthened, for, if we are making increased demands on Europol, then the officials there must be equipped accordingly - otherwise they will be overburdened and once again there will be no proper outcome. I would like to ask you to look into this as well. It is no use just saying that you are participating: we need results too. This activity should be coordinated with our work together with Interpol, and I am glad that the German authorities – the embassies, consulates and so on – are participating in this too. Perhaps after the World Cup we can draw up a summary, showing how the emergency calls have been responded to, from which countries of origin most of the victims come and, above all, what has been done to take care of the victims. These are questions that must be asked after the World Cup.
I have one further question: How much of the action plan – presented by the Council and with which you are involved – has been implemented by now, by June? A large part of it should already have been completed, and the rest should be taken care of by the end of the year.
I wish us all much success, and: Let us show forced prostitution the red card!
– Mr President, ladies and gentlemen, Commissioner Frattini, I am glad that you have adopted this initiative by the European Parliament against human trafficking and forced prostitution. However, like the previous speaker, I am of the opinion that this must not be some passing fad. This must be the starting whistle for more projects going beyond the World Cup, not only for sports events, but for all big events in general.
Your speech was full of fine sentiments, but I find it regrettable that it took a great deal of external pressure to get the telephone hotline started, and even then with different numbers and limited availability. When all is said and done, we need a hotline like this to be permanent. It would also be important to have a European day against human trafficking. I regard it as a serious omission in April that the justice ministers did not call for the immediate implementation of the EU directive on victim protection and of the European Convention against human trafficking. That too must remain a central issue. What are we offering these women apart from the hotline? Only by offering assistance that goes beyond the hotline can we contribute to helping affected women and children. I am very pleased that this debate regarding the World Cup has also become a debate about prostitution in society, for we must become aware that the annual sex industry profits of USD 5 –7 billion exceed all military budgets. This must be a rallying call for us to take action against the sexual exploitation of women and against all forced prostitution, but we also need more debate about best practice in comparison with other Member States. There are good opportunities to do this. We need officials with special responsibility for combating human trafficking and the like, and this is where we have to set a shining example.
Mr President, Commissioner, as a result of the hearing that was arranged by the Committee on Women’s Rights and Gender Equality and that took place on 8 March, representatives of the Commission made a number of promises in relation to measures to prevent the detestable trade in sex slaves. Today, we are forced to observe that not many of these promises have actually been fulfilled.
At a time when the players are in the thick of the action at the football World Cup, business is also booming for brothels. Women and children are being brought into the EU from other parts of the world in order to be exploited sexually. The UN estimates that four million people are transported within or between countries every year in order to be exploited sexually. They are shipped around, and bought and sold for consumption by people traffickers, sex tourists, porn producers and what are called ordinary men. Young women from poor backgrounds are ensnared by promises of work, material support and a better life. They then have their ID papers taken, are kept locked up, rarely know where in the world they are, hear only foreign tongues, are beaten, threatened and, above all, made to make their bodies available in whatever ways their customers may conceivably desire.
Together with the trafficking of weapons and drugs, prostitution is one of the most profitable activities in the EU. There is only one way of putting a stop to this trade, and that is by reducing the demand for sexual services. Reducing this demand means drawing attention to, and criminalising, the buyer, that is to say the customer. No customers means no demand. If we can achieve that, then we will have taken the decisive steps towards putting an end to this horrific trade. The links between the legalisation of prostitution and the increase in the number of victims of trafficking must be properly investigated. It makes no difference to someone buying sex where a prostitute comes from or under what conditions she carries out her work. Instead, in his mind, she is reduced to a body that can be bought.
Women in the sex trade are victims of men’s violence against women. I am not making any ethical judgments about prostitution. These are entirely political issues. No one should have to prostitute themselves.
A 1999 study showed, for example, that 80% of women in Dutch brothels were victims of the sex slave trade. In the German brothel industry, nine out of ten prostitutes are from Eastern Europe and the former Soviet Union. Since prostitution was legalised in the Netherlands there has been explosive growth in the child sex trade. In 1999 there were 4 000 child prostitutes. By 2001 this number had risen to 15 000. I quote both of these figures from the organisation Children’s Rights ().
Let the football World Cup in Germany be historic, not just for what happens on the pitch, but above all for the fact that we finally get to grips with these issues. Let this World Cup be remembered as a sporting event that took the decisive steps towards putting an end to the sex slave trade.
Mr President, I would like to start with a few words about trains.
On the first day of the World Cup, the train I took from Cologne to Gelsenkirchen took 2 hours 15 minutes instead of the normal 59 minutes, while the train from Brussels to Cologne was delayed by 30 minutes. This gave me time to think about Franz Beckenbauer, the head of the World Cup organising committee, who quite recently unceremoniously dismissed the question of enforced prostitution during the World Cup championship with some off-hand comments. I also remembered Karl-Heinz Rummenigge’s reaction during a recent public hearing on football before the European Parliament, held on 3 May. When asked by one of our female MEPs to comment on enforced prostitution, this once famous German footballer – a great footballer – laughed dismissively. That is not the attitude we expect from people who are models for many football fans. It is sometimes calls from people like them, rather than politicians, that can achieve a lot more, provided some of them grow into the role one would wish for them.
The problem we are talking about is a real one. Let us be honest: it is not one we can eradicate entirely, but we can control it and we can fight it. It is not an issue we should wave aside. Our voice is and should be the voice of moral pressure, but the more Mr Beckenbauer and Mr Rummenigge derisively shrug off the issue, the more we need to make our voice heard. The voice of the European Parliament, a voice transcending all political divisions, is indispensable in this matter.
Mr President, since Commissioner Frattini has stated quite clearly that there is evidence of the trade in women and children, along with forced prostitution, increasing during this football World Cup, it is not, then, just a problem on paper but also a major problem in real terms, and it is positively disturbing that this should still occur in our western society in 2006. It is therefore right and proper that there has been so much political commotion recently and that not only Parliament, but also the Commission and the Council of Ministers are concerning themselves with this problem.
Where football is concerned, in the Netherlands, we tend to say: no words but deeds, and that is a message I should also like to send to Commissioner Frattini and the Member States. I am pleased that you have indicated that real progress is being made in a number of areas. Where, however, border control on the east is concerned, you are taking a very long-term view, for example where hotlines are concerned and also when it comes to gaining an insight into the problem and the criminal networks feeding it.
Whilst I very much appreciate your efforts, I am also critical, because Europol should not only be concerned with analysis and you should not only urge the Member States to increase their level of cooperation with Europol. Now, though, there should also be a Europol presence in Germany, and it should be applying its knowledge and expertise to help the German police. All the German police is required to do now is simply to check the licences of prostitutes, because it will then become obvious which prostitutes do not have those licences and are therefore forced into this profession.
I detect in your statement a lack of cooperation on the part of the Member States, and that is a serious matter, since I realise that you rely on information from them. I look forward with a great deal of interest to your assessment at the end of this World Cup and I hope that we, along with you, in this respect too, can bring more pressure to bear on the Member States and encourage them to roll up their sleeves and do something about this.
Mr President, human trafficking is one of the world’s most profitable crimes. International criminal gangs are abusing the most vulnerable women and using them as sex slaves. From past experience – for example in Athens, during the Olympics – we have seen that international sporting events cause an increase in human trafficking.
Last Thursday, on the eve of the World Cup, several colleagues and I came to see you, Commissioner, to discuss this problem and present two petitions. As president of the Party of European Socialist Women, we launched a petition to call for action to prevent trafficking, particularly in the context of the World Cup. We collected more than 23 000 signatures in two months. The largest trade unions in Denmark joined us and handed over a petition with 80 000 signatures.
There is a mismatch between the recent high level of public awareness and media attention, which is an extremely positive development, and, on the other hand, the widespread denial – for example, in several mainstream German newspapers and other groups in German society – of the link between the World Cup and an increase in trafficking and enforced prostitution. For example, in last Thursday there was a report denying this link, as you mentioned, Commissioner. It is significant that you do not agree, but I urge you to respond or to ask a German Government representative to do so. It is essential that somebody of your standing should refute those denials. Europe will have assessed the situation and identified a very serious problem.
After the World Cup, to ensure accountability, there needs to be an assessment of the scale of the problem in Germany during the World Cup, as well as an assessment of the measures taken. Beyond the World Cup, there is a need for a real debate across Europe on tackling the root causes of trafficking for sexual exploitation. That means looking at how to reduce the demand for prostitution. Could the Commission also ensure that the EU reaches the target laid out in the Prets report to reduce trafficking in women and children by 50% in the next ten years.
We have succeeded in raising the profile of this modern form of human slavery and henceforth it is up to the political agenda, but we need concrete action on the ground from governments and the Commission to get to the root of the problem.
Mr President, there are clear links between trafficking and large sporting events, and it is sad that such exciting and positive events are linked to such an evil trade. This time the sporting event is being held here in the European Union. We must act, and we must do more than we are doing at the moment.
We need further answers from the Commission about the measures actually being taken and about what lessons can be learned for the future. I fear that not enough is being done at this World Cup to stop this abhorrent trade, although I know the German authorities are trying their best, and I appreciate that.
It is almost certain that, as I speak, many victims of trafficking are working as slaves, far from the view of the television cameras. They are victims, as you quite rightly said, Commissioner, and must be treated as such, not as criminals.
Commissioner, I hope the hotlines you mentioned have been set up and are working. I too would have liked to see a single free-phone hotline, similar to the child hotline. I hope there are enough safe havens for victims to go to, and would like you to indicate whether you feel enough have been set up in Germany. I hope also that the victims will not be returned to their country of origin only to be retrafficked, because we know that this has happened in the past.
I am very pleased that, as you mentioned, there has been cooperation with Europol. However, we need to know more about what measures the Commission is taking, along with Europol, to combat trafficking in relation to the World Cup. We also need to know what the full extent of trafficking is at this World Cup. After the event is over we need a full report and I would like to hear from you what sort of report that will be.
We must learn for the future. We are not talking here about prostitutes who have decided, for whatever reasons, that they want to be prostitutes – we are talking about the slave trade, and we must not confuse the two. It is right that we should speak about these issues, but we must make sure that footballers, fans and organisations – and I had sincerely hoped that FIFA would join with us – try and stamp out this slave trade, because that is what it is and we are not talking about prostitution in general. We must make sure that the World Cup is remembered for the right reasons, and not for fostering a slave trade.
– As we have reported, the promotion of prostitution is a veritable assault on human rights, and it has taken on an even higher profile with the building of an enormous brothel next to the German World Cup facilities.
Several women’s organisations and tens of thousands of people have signed a petition declaring that buying sex is not a sport, but a form of sexual and physical exploitation of women, in which their bodies are regarded as merchandise that can be bought and sold. Moreover, we are aware that such behaviour runs counter to the international rules of sport, which must promote equality, mutual respect and non-discrimination.
It is essential that the sexual exploitation and trafficking of women be repudiated and that every measure be adopted to stop the promotion of prostitution and the trafficking that is generally associated with it, since it is actually a genuine form of slavery, as has already been stated here.
From what we have heard here, however, we cannot conclude that all the measures required in such a situation have been adopted, including making the most of the high profile of this event to strike at the causes, which remain beyond this football championship. We therefore emphasise that, at the same time as fighting the traffic in women and the criminal networks that run it, it is essential to promote equal rights and dignity for women. That also involves the creation of jobs with rights and guaranteed access to high-quality public services, particularly in the areas of health, education, housing and justice, so that we can succeed in reducing poverty and social exclusion and thus tackle the main factors that force women into prostitution, whether they are citizens of EU Member States or of third countries, where there is great poverty.
Furthermore, it also involves the need for us to pay greater attention to promoting the dignity of women in social communications, in advertising, in the family, and in fighting all forms of discrimination and violence of which they are still victims. Therefore, Commissioner, we propose that you start prioritising all these issues to protect the rights of women.
Mr President, Commissioner, colleagues, it is widely known that in Germany prostitution is legal and regulated by law. Experience, nevertheless, indicates that legal prostitution poses no obstacle to trafficking in the victims of forced prostitution in this market. Experts estimate that as many as 30-40 000 prostitutes may be coming to the World Cup events, and there are justifiable concerns that among them there will be a large number of victims of human trafficking or, as several speakers have described them before me, victims of modern slavery. Therefore, the question addressed to the Commission is extremely topical. What is being done to ensure the application of the principles of human rights, focusing on victims of human trafficking and entrenched in international instruments, be it UN conventions or those of the Council of Europe and their protocols? Europol has arrived at the clear conclusion that victims’ testimonies are the only reliable source of information.
Commissioner, I would also like to get an answer to my question as to whether the German authorities are going to treat these victims as illegal immigrants and expel them instead of giving them the protection they are entitled to under international law. This is what makes it difficult to expose those who traffic in human beings while making billions in income.
Commissioner, I am delighted that you have emphasised the important role of demand. It is generally known that without demand, this business would not flourish. I am convinced that your attitude to this issue will help break though the barrier represented by the generally tolerant attitude to such demand.
(Mr President, Commissioner, ladies and gentlemen, apart from your valued personal commitment, what we have heard is insufficient. In my opinion, Europe needs to adopt two interconnected approaches in order to persevere with this matter.
The aim of the first approach must be to break up the vicious triangle linking victims, traffickers and clients. This would certainly require a concrete and binding programme of action: an example of true European cooperation which, as you have said, can exist only in the medium or long term. We shall listen attentively to whatever future course you may suggest to us, bearing in mind that this problem will certainly not go away once the World Cup championship is over.
Nevertheless, we must enlist the participation of European citizens in hard-hitting, high-visibility campaigns that have major symbolic significance, so that your wishes in this matter become a political priority for all of us. In this way we shall affirm the idea of a true European people and construct a concept of supranational citizenship. It has to be admitted that this second feature is missing from the Commission’s leadership. Steps have been taken by the political parties with the campaign of the Socialist Group in the European Parliament, by the Committee on Women’s Rights and Gender Equality, and by Parliament itself; but the Commission has done nothing. The opportunity could have been taken to create a space for self-representation of the Community ethos that we are trying to construct, which provides the ethical framework for our European public space.
Europe is not present at the World Cup championship. That weakens the very communication plan that the Commission has proposed with great ceremony: that is to say, Plan D.
I should be concerned to think that the Commission had in fact made no attempts to use its imagination and commitment, thinking that it would be unseemly to spoil the party – a party that involves so many economic and advertising interests. Perhaps the Commission thinks that the party should not be used to make millions of spectators understand the need to apply the framework law that provides for the indictment of those who coerce individuals into prostitution.
If that were the case I should be concerned; but I hope that things are not as I have described. Commissioner, I hope that you will help us in this matter and also make some symbolic gestures. For example, you too could hold up the red card before going to support your team and mine.
– Mr President, a week ago, Frankfurt on Main – which is where I come from – welcomed hundreds of thousands of football fans from all over the world with an impressive optical and acoustic event, the SkyArena, with larger-than-life images of top football players and fans, scenes of jubilation and mourning, fairness and fouls being projected onto the walls of eleven multi-storey buildings. During the World Cup in Germany, it is intended that millions of people will be given the feeling that they are the guests of friends. These great events can give rise to many positive emotions, but also to a number of negative developments, and that is where the fun stops.
On 28 April, during the EU Conference of Interior Ministers, Commissioner Frattini was quite right to stress that Germany is prepared to combat this forced prostitution. Despite isolated criticism and some threats of boycotting, we are well-armed: reinforced border controls, a massively extended witness protection programme for the victims, a federal bureau for gathering information – 160 officials are working round the clock, and the Federal Government has spent EUR 2 million on the prevention campaign. In May police raids were carried out in red light districts, with, among other things, 700 brothels being inspected, and checks carried on flats and on almost 2 000 individuals.
Nevertheless, the measures taken by the Member States and the Commission are not sufficient – on this point I agree with the previous speakers – since this is about the prevention of suffering, humiliation and blackmail.
The motion submitted by Mrs Záborská for a resolution of this House points out that, as regards forced prostitution during international sporting events, FIFA has no reason whatsoever to feel insulted. We demand campaigns that are comprehensible, that can enlighten potential victims and effectively intimidate the criminals; and as for the Europe-wide telephone project, this hotline, so far there has only been one announcement: ‘This number is currently unavailable’.
This will not do. Europol and Eurojust must both be in a position to do something about this issue. This is certainly a question of available staff, but it also requires financial support.
Let us do what my fellow Members have already done, and do what is necessary by showing this exploitation the red card.
Mr President, Commissioner, for months we have had some extraordinary information relating to the football World Cup. Forty thousand women were expected to be brought from Eastern Europe and North Africa for the purposes of sexual exploitation and, furthermore, in the cities hosting matches large premises were being prepared that would be able to accommodate many clients at a time.
The women expected largely lived in extreme poverty in their countries of origin and had been recruited by deception and false promises of a better life that they were never going to see.
On 17 January, this Parliament asked for appropriate measures to be taken to prevent the trafficking of women into forced prostitution. Furthermore, on 13 March, this House called upon the media and sports stars to help in the fight against the sexual exploitation of women and in promoting a change of mindset, in accordance with sport’s values of solidarity.
Many women’s organisations are carrying out campaigns to increase awareness amongst the citizens. We have listened to what you have to say, Commissioner, we support and applaud your initiatives, but they must not be one-off measures. What has happened to the plan adopted to prevent and combat people trafficking? We in the institutions must fight hard because it is intolerable that a genuine slave market should be put together in this day and age, right in the heart of Europe.
Big sporting events must no longer be wonderful business opportunities for traffickers in women and for pimps. We must achieve a common position, in order to prevent the least-developed countries from being used as a source of women to be exploited in the rich countries of the European Union.
It is therefore urgent to create a common legal framework for the whole of the European Union and it is essential to create more effective cooperation between countries of origin, transit and destination, because we are dealing with a criminal phenomenon of immense proportions whose networks are usually linked to organised crime.
In order to make progress, Commissioner, we must make more resources available and also turn the fight against the trafficking of women into a priority within the European Union.
Mr President, Commissioner, today we are discussing enforced prostitution and child abuse on the occasion of the World Cup football championship being held in Germany. It would be disingenuous to give the impression that this phenomenon has suddenly appeared on such a huge scale in Germany of all places, and on the occasion of the World Cup in particular.
Enforced prostitution and sexual abuse of children have been around for many, many years, indeed for decades, during major sporting events, and not just during sporting events. They accompany every great event, regardless of whether it takes place in a European country or on other continents, in the USA, Asia or Australia.
The issue of sexual coercion is well defined, and we have legal instruments to combat it. However, the problem is using these instruments, and for this reason, Commissioner, I felt that something was missing when you spoke about the issue as some sort of statistical problem. Analyses have been carried out by Europol and other organisations which are qualified to do so, and reports have been drawn up. Important though this may be, it is action that is required.
I would like to draw your attention to just one question: the governmental authorities in the Federal Republic of Germany, as well as many other countries, have of course done a great deal to counteract this problem. Yet the real enforced prostitution and child sex abuse take place in quiet streets, behind drawn curtains. If we do not get citizens to collaborate with us, if there is nobody to whom those who have been sexually abused can turn – because the victims often have no passports, no money and no means of contact with the outside world, and can only reach the police station or a helpline to say what is happening to them via a private individual – we will not achieve very much simply through organisational measures, which only have a limited reach within society.
I hope that the excellent organisation of the World Cup by our German colleagues, for which we will undoubtedly congratulate them when it has finished, will also be an opportunity to congratulate them on combating this particular phenomenon.
– Mr President, Commissioner Frattini, I wonder if you have ever opened a European newspaper and browsed the last page, for that is where you will often find small ads, complete with telephone numbers, for young ladies by the names of Lolita, Tina and Francesca, who are girls of Polish, Bulgarian and Ukrainian origin. What is missing, though, is a general, multi-lingual helpline which Lolita can ring if she is forced into prostitution. It is high time such a number was made readily available.
The World Cup has kicked off, as you may have noticed. So has the systematic exploitation of women who are forced into prostitution, although this has not yet been given the attention it deserves. Commissioner Frattini, I look to you, as a fair referee, to produce the red card and put an end to this major infringement, not in injury time, but right now. I will shortly be travelling to Germany, where the World Cup is being played for, in order to campaign against racism in football, but you may rely upon it that I will also keep my ears to the ground so as to find out what is happening to tackle forced prostitution.
Commissioner Frattini, it is not enough to worry about the morals of the day. What do you intend to do on a practical level in order to help the women and girls who are being humiliated, raped, exploited and abused during the World Cup? Your analyses bear out the impression that this is happening on a large scale. If you come up with proper action to help these girls in a real sense, then you can rely on my support. I wish you all the best!
– Mr President, Commissioner, ladies and gentlemen, as you will remember, the question of forced prostitution during the World Cup was debated at the initiative of the Committee on Women's Rights and Gender Equality on 8 March, International Women's Day.
The debate was held not only for symbolic and anniversary reasons; it was a political choice by our committee to sound once again the alarm bell for principles, security and the protection of human rights, women's dignity and the image of Europe in the eyes of its citizens and in the eyes of the citizens of the entire world.
Today we endorse the initiative by Mrs Záborská to debate the matter once again during the course of these sports activities following accusations of incidents of forced prostitution in Germany. Today we are expressing once again our deep concern about the spread of this disgusting phenomenon. We are also expressing our concern about the efficacy of our policies. I am delighted, Commissioner, that you share our positions on the extent of this phenomenon and on the need to combat it with every preventive and repressive measure in the host country and in the countries of origin.
Recently, a delegation from our committee visited Athens and discussed with the competent government agencies and parliamentary colleagues the need for transnational cooperation, the need to apply laws and the need to train police and court officers. We realised the importance of protecting the victims and raising the awareness of society. I have paid close attention to the plans which you explained, Commissioner, about studying the phenomenon and the specific measures which you mentioned, as we also discussed on 8 March.
However, the specific situation which has arisen in Germany constitutes an opportunity for us to check how aware we are and how determined we are to become effective, both the political agencies and society, by which I mean society in the Member States and the European community.
– Mr President, Commissioner, I fear that you have confined yourself – and that we have confined ourselves – to statements, descriptions, studies and more remote, future policies on the taking of fundamental decisions on combating forced prostitution gangs.
Even in your references to the work of the German Government, which truly is an achievement today, these days, you did not clarify how the national local authorities should work in order to dismantle or combat these gangs at once and not with cross-border cooperation now that the goods have left the factory gate.
FIFA, on the other hand, is doing nothing, while it could have informed supporters and national teams months ago, it could have run an information campaign for the people who follow these matches and FIFA knows it. Why? Because FIFΑ may consider that forced prostitution is bad advertising for these football matches. We as the European Union did not even manage to convince an organisation like FIFΑ of this.
On the other hand, the European Union has, if you like, a strong communications policy, but you, Mr Frattini, did not over these months apply a major, resounding communications strategy with TV spots during the matches being held, in cooperation with the advertising companies, in cooperation with FIFA itself, with the result that these red cards are the only communications policy, the policy which is community policy against forced prostitution.
I therefore consider, Mr Frattini, that we left the German Government without help. It is fighting a huge fight with no means of communication. Above all, however, I fear that we shall confine ourselves to studies, we shall abandon the victims and we shall say that the operation was a success but the patient died and every day, women and children will die behind locked doors.
Mr President, Commissioner, ladies and gentlemen, buying sex is not a sport. Football and sex do not go hand in hand. The European Union must call on Angela Merkel’s German government to combat the organised trafficking of women for the purposes of prostitution during the World Cup. Sex workers, whom Germany considers perfectly legal, and who normally receive many clients a day, will not be able to satisfactorily meet the extra demand of potential clients there will be from the millions of male World Cup spectators.
What, therefore, could be more natural than for the sex industry to import some 45 000 women from Eastern Europe, Africa and Latin America in order to satisfy the wishes of these gentlemen? It is not a matter of going against German laws, but of putting an end to this openly organised trafficking of women. The trafficking of women constitutes a violation of the fundamental rights of the individual and, in particular, of the right to dignity and respect for physical and mental integrity and of the right not to be subjected to violence.
Governments must ensure protection and respect for the rights of individuals who are victims of trafficking and, in particular women and young girls who are forced into prostitution. Therefore, we must concentrate more on the traffickers and their networks of organised crime which exploit these women, and not on the women themselves. This sexual exploitation must cease and appropriate and effective measures must be put in place against this mafia of sex.
I am especially delighted by the petition launched by the Socialist Group in the European Parliament (PSE) to put a stop to this organised prostitution and this iniquitous treatment of thousands of women. I am very much in support of this initiative and strongly condemn the organised trafficking of women, which turns them into commodities.
In this context, Commissioner, are you going to take into account some of our proposals, such as the launch of a prevention campaign targeting potential victims and informing them of the dangers and risks of recruitment into these networks, or the installation of a direct multilingual telephone line backed up by a vast publicity campaign?
Mr President, Commissioner, ladies and gentlemen, I agree with you that people-trafficking is a modern form of slavery. Unfortunately public opinion, for psychological and cultural reasons, underestimates the seriousness of people-trafficking for the purposes of prostitution compared with, for example, trafficking in drugs or money-laundering. Yet this trafficking is even more hateful and must be fought with greater force and effectiveness.
We have proposed certain effective instruments, such as the institution of a European telephone hot line. We know that it is very difficult to secure the agreement of all the telephone companies; but we beg you to persevere, since this is an effective instrument. By the same token, we ask for a harmonised system for data collection, with common definitions, indicators, measures and methods. Lastly, we need clear strategies focused on objectives.
The presence of widespread instances of illegal prostitution within Europe’s borders, for example, should not be seen merely as an infringement of the immigration laws but also as an alarm signalling the strength of organised crime. It is for this reason that the issue of people-trafficking should be kept separate from that of immigration and brought back into the question of organised crime.
We must, furthermore, act not only on the supply side, by repressing the traffickers, but also on the demand side, by actively discouraging clients and promoting campaigns to sensitise public opinion. We cannot allow people to say, ‘But know nothing about it’. If we allow the problem to be ignored, we shall be talking not of sexual liberation but of criminal oppression. If clients are aware of the situation, they are to be blamed from the standpoint not of bourgeois respectability or moralism but of civic responsibility and objective complicity with the people-trafficking racket.
Finally, it is important to enlist the help of the NGOs in breaking up the network of complicity and dependency. They are truly the best possible interlocutors with the victims of people-trafficking. Their role is often undervalued and they are also thwarted at times by the institutional authorities.
Ladies and gentlemen, my homeland, Estonia, has the shameful distinction of occupying third place in the European Union in terms of the number of prostitutes per 1 000 residents, and is only surpassed by Germany and Austria. According to a television survey organised in March, viewers overwhelmingly considered the proliferation of prostitution to be Estonia’s number one image problem.
I feel that we have posed this question too timidly. The difference between forced prostitution and prostitution is very small. According to some figures, 95% of prostitution is forced prostitution. Estonian data indicate that two-thirds of prostitutes have considered suicide. 80% suffer from chronic depression. This does not give the impression that these individuals have freely chosen this occupation, but rather that they are slaves.
I have personally done all that I can to reduce the demand for prostitution. I actively participated in the signature campaign organised by the women of the PSE. In just a few hours in the small town of Pärnu, Estonia, we gathered hundreds of signatures against forced prostitution. The population of Pärnu, from babies to the very elderly, is 40 000. The same number of women were forcibly transported to Germany from Eastern Europe for the Football World Cup.
Commissioner Frattini – I call upon you to come before us after the World Cup and give us an overview of what exactly happened in Germany. I would like an answer to the question of how, as you say, you plan to reduce the demand for prostitution in the European Union. Are you able, and do you intend to go as far as Sweden, and demand that Member States punish those who purchase sex? This is what is actually needed in order to reduce demand.
Mr President, ladies and gentlemen, I should like to thank all those who have spoken in the debate. I agree with most of the observations that I have heard.
First and foremost, we are faced on the occasion of the World Cup championship not with a tragic emergency situation but with a modern form of slavery that unfortunately will continue to strike at hundreds of thousands and probably millions of young women. It is therefore clear that we should not confine our deliberations to the World Cup.
Precisely for this reason, as I have already disclosed, we shall organise a workshop immediately after the World Cup. In the course of this workshop we shall bring together all the experiences of this month and draw conclusions to be included in a document that will serve for all other sporting events of this type, and also for cultural and political events. For example, the German police authorities encountered an increase in forced prostitution at the time of Expo in Hanover some years ago.
There has been much discussion of telephone helplines. Given the urgency of providing an answer and indeed because we consider that NGOs should play a part in this project, we are thinking of entrusting the management of two multilingual helplines, which are already in operation, to Solvodi, an NGO that is especially well-known in Germany. They have promised 24-hour cover during this period.
Let me add that the Commission also intends to give financial support to the European helplines for women, as we have done for the protection of children who are victims of violence. Unfortunately it has not been possible to provide funds for this project from the 2006 budget, but I think that we shall be able to effect it under the 2007 budget. Since this is a medium-term measure, I have instructed my office to look into a legally viable formula that would also allow us to allocate funding for young women who are victims of sexual exploitation.
Much has also been said about communication and information. I entirely agree with Mrs Vincenzi’s recommendation that we must spoil the party if necessary, and accordingly avoid remaining silent when there are hard-hitting messages to be delivered. I must admit that we have had little time and that I have needed to concentrate institutionally on activities of prevention and rapid reaction, which must clearly be accompanied by information campaigns. Here again I am willing to make a financial contribution towards information campaigns.
Furthermore, as I have already noted, we have activated for the first time the network of Member States’ consulates in the countries of origin, since we consider that it is precisely in those countries that information campaigns aimed at potential victims must be more forceful and more widespread.
I entirely agree on the need to separate the concept of people-trafficking and trafficking for sexual purposes from the immigration question, given that they are entirely different issues. You are aware that we are monitoring the implementation of the European regulations now in force, in the first instance the Framework Decision. These regulations must be adopted by the Member States; they keep the issues of people-trafficking and immigration completely separate.
The victims are victims, not illegal immigrants. They therefore have the right to benefit from those assistance programmes already provided by certain Member States for those persons who report that they have been victims of exploitation or, still worse, of forced trafficking for sexual purposes.
I also share Mrs Breyer’s call for long-term initiatives, such as a European day for the fight against people-trafficking, and I hope that by the middle of next year we shall have fixed a date for this.
As I have already said, I support the idea of reducing demand. Nevertheless, in order to establish the impact on trafficking of the demand for prostitution it is essential to carry out analyses, although someone expressed the contrary view. We started work together on this proposal at the beginning of this year and I can tell you that we have acquired a great deal of new information. Today we know fairly precisely which are the trafficking routes and the main countries of origin; we have also identified the Member States used as routes by the minibuses that take small groups of girls to Germany.
I can also tell you that, although the police forces’ data are difficult to explain, hundreds of checks have been carried out in recent months – not only in Germany but also in many transit countries, such as Poland, Hungary and the Czech Republic. Thanks to these checks, persons guilty of trafficking young women have been stopped and arrested.
By these means and thanks to the cooperation between police forces, we have managed to reduce the potential impact to a percentage that we are not yet in a position to specify, because the hundreds of individuals subjected to checks and detained were heading for Germany. I should therefore like to express my appreciation for the conduct of the German authorities.
Mrs Batzeli has asked how the German authorities operate on the ground. I can confirm that they operate well, both at Federal and at level. When you have the opportunity to read the final report after the end of the World Cup championship, you will learn something that we too are gradually discovering: namely that the checks have been tightened up and that many cases have been detected where false declarations of the purpose of a short-term stay, for example to work in a bar or carry out domestic work, in fact conceal victims of sexual exploitation. The victims have been identified and the perpetrators have probably been arrested.
In conclusion, I reaffirm the need to strike at the root of these cases. There exists a European Action Plan, supported by you in December 2005, which we must now implement, starting from the standpoint of the inviolable nature of every person’s rights and human dignity. It is on this basis that we shall be working during the coming months.
The debate is closed.
The next item is the recommendation for second reading (A6-0146/2006), on behalf of the Committee on the Environment, Public Health and Food Safety, on the common position established by the Council (12062/1/2005 C6-0055/2006 2003/0210(COD)) with a view to the adoption of a European Parliament and Council Directive on the protection of groundwater against pollution (Rapporteur: Mrs Klaß).
. Mr President, Commissioner, ladies and gentlemen, just as we cannot live without air, we cannot live without water either. Water is literally a very profound substance, and we must take care lest we perish in its depths. I was reminded of this by the discussion about the common position on the groundwater directive over the past few days.
The report from the Committee on the Environment, Public Health and Food Safety contains 43 amendments as a recommendation for second reading in Parliament. It was adopted by 50 votes to none with one abstention. Only four additional amendments have been submitted. I take this convincing vote as an unequivocal mandate for negotiations between Parliament and the Council. I hope that today’s debate will help to confirm this vote, so that the European Parliament can enter into the conciliation procedure with a strong platform and a clear mandate. For this reason, as your rapporteur, I propose that we vote on a package. I am opposed to all the amendments that were tabled with 37 signatures. They do not reflect the views of my own group.
Sadly, the Council has not proved flexible enough to pave the way for an agreement with Parliament at this second reading. The conciliation procedure will now give us the opportunity to make further improvements to the common position that has been set before us. Improvements are desperately needed in some areas. The wording of the legal provisions must be formulated more precisely wherever it is still vague and open to interpretation. In addition, concepts referred to in the text must be defined. Inherent geogenically determined levels of pollutants must be taken into account when the status of groundwater is assessed. This will create the necessary flexibility to allow for differing circumstances in the Member States. The deterioration of groundwater caused by new pollutant discharges must be prevented by means of clear criteria for the reversal of adverse trends. The national threshold values must be set on the basis of toxicological and ecotoxicological criteria. These are the only criteria we have, and a study conducted by the European Commission has confirmed that this approach is actually feasible. A revision clause must be inserted in order to ensure that the effectiveness of the directive can be verified and that its provisions can be improved if need be.
It is particularly important to me as your rapporteur that greater emphasis should be placed on preventive protection of groundwater. We have been campaigning for this for many years here, for prevention is better than cure. This truth is nowhere more evident than in respect of groundwater. It can take years and even decades before discharged pollutants are identifiable in groundwater after seeping through the soil. It takes just as long before enacted measures or the self-purifying properties of groundwater can eliminate damage once it has occurred. If the purification of groundwater is at all possible, it is an enormously expensive process, a point that is rightly emphasised by many of my honourable colleagues, especially those from the United Kingdom.
In Austria and in my own country of Germany, between 80 and 100% of drinking water is obtained from groundwater. As we have just read, this is even the case in parts of Britain. This is precisely the reason why we must ensure that our groundwater which is still pure remains so for future generations. The groundwater ecosystem as such must be protected.
Many telephone calls from fellow Members and numerous opinions from associations, as well as some motions for separate votes, all testify to a high degree of uncertainty. Given the difficult and highly technical subject matter and the scope of the regulatory provisions of the Water Framework Directive, this is hardly surprising really. The fact remains, however, that we need not entirely reinvent the wheel. This groundwater directive is a daughter to the Water Framework Directive of 2000, which already regulates many pertinent matters. Nevertheless, we must make its message clear and unequivocal. For this reason I eagerly await the message you will convey, Commissioner Dimas, on the comment about the Nitrates Directive and the reference to the latter. These provisions are extremely important to the European farmers who are affected by them.
‘Water instead of diamonds’ was the heading of an article that appeared last week in the financial section of a major daily newspaper in Germany. Slowly but surely, clean water is becoming a scarce and valuable commodity, as rare as diamonds. The demand for clean water will continue to rise in the coming decades. The last hundred years have already seen consumption increase twice as fast as the population and as the real value of economic output. Investments in water-management enterprises are recommended. Today and in tomorrow’s vote we should pave the way for our groundwater to remain an elixir of life and a precious diamond for future generations.
Mr President, first my thanks to the European Parliament, the Committee on the Environment, Public Health and Food Safety and the rapporteur, Mrs Klaß, for the excellent work they have done within the framework of the second reading of this proposal.
I absolutely agree that clean water is more important and more valuable than diamonds. There is unquestionably a need for there to be an effective system of protecting the quality of groundwater as a natural resource, in order to meet the need for drinking water, for industry and for agriculture.
Groundwater is also of great environmental value. It is a fundamental component in the water cycle and, consequently, must be protected, including in respect of the surface waters and terrestrial ecosystems with which it is connected.
The proposed framework directive complements the Water Framework Directive. Firstly, it lays down clear criteria for evaluating the good chemical status of groundwater and for identifying and reversing trends in the deterioration of the quality of groundwater. Secondly, it imposes the application of measures to prevent or limit the immediate ingress of dangerous substances into groundwater.
At first reading, the Commission accepted many of the 89 amendments approved by the European Parliament, given that they clarified and improved the text, while at the same time remaining consistent with the structure of the original proposal and the Commission's more general approach.
The common position now incorporates 54 of Parliament's amendments in either letter or spirit. Before the common position was finalised, the scope and potential for applying Community standards to the quality of groundwater and, more importantly, the question of nitrates in connection with the Nitrates Directive were discussed. In this instance, the Commission considers that the Nitrates Directive, the Water Framework Directive and the present directive pursue the same objectives as regards the prevention and limitation of contamination from nitrates.
In general, the Commission considers that the common position improves the provisions concerning the definition of threshold values for groundwater and the corresponding compliance regime. Similarly, the common position simplifies the criteria for identifying and reversing pollution trends and clarifies the measures that need to be taken in order to prevent and limit the ingress of contaminants.
I hope that we shall manage to complete the legislative procedure as quickly as possible, because we really do need this new directive, thanks to which the evaluation of the environmental objectives of the Water Framework Directive will be made on the basis of clear qualitative criteria and measures to protect groundwater.
Mr President, the Commissioner and our excellent rapporteur have both referred to the need for this measure: the crying shame that the Commission has just referred to; the precious resource that my colleague Mrs Klaß referred to – a resource that once polluted can take decades to recover. Therefore we are bringing a measure which is aimed to prevent that and to protect the groundwater which, as Mrs Klaß says, in parts of some countries provides a high proportion of drinking water. She is right, in the work she has done, not only to distinguish between the different geological backgrounds in different parts of Europe so as to show that there is not one single solution to these problems, but also to highlight areas where there are comparable problems and ways we can find to cope with them.
There are two keys. One is to ensure that we have consistency with other directives, in particular the Water Framework Directive. The Nitrates Directive has also been mentioned, and there are others – the daughter directives. The second is to clarify even now – and I fear it will have to come at conciliation – some of the issues: for example, in Amendment 22, the use of the words ‘aim to’. To achieve the absolute may be impossible, but ‘aiming to’ means nothing, and is ambiguous as it could refer either to a sort of lip service or to a genuine attempt. I am sure we need a stronger term, short of the impossible; and the current text in the groundwater directive which talks of ‘taking all the appropriate measures deemed necessary to prevent’, may be the answer. But we also need to ensure that the French and the English texts are the same. At the moment the English text says ‘stop’ and the French text says ‘try to prevent’.
These are the sort of issues that we shall need to look at as we take this forward. However, in the meantime, I congratulate our rapporteur and welcome the move by the Commission to improve this particular precious asset.
. Mr President, Commissioner, ladies and gentlemen, I would like to begin by congratulating the rapporteur on her work, which I believe has greatly improved this proposal.
I believe that we all appreciate the importance of protecting groundwater and that this must be one of the main objectives of European legislation, with a view to resolving the current pollution situation and preventing any such problems in the future.
The pollution of groundwater leads to situations that are difficult and costly to put right. Collecting this groundwater in order to use it as drinking water is very important throughout Europe and increasing its protection is therefore a fundamental objective of any protection legislation, not just for water, but also for human health and for the quality of life of the citizens.
We must therefore bear in mind that, since there are very limited possibilities for purifying an aquifer, control and prevention are essential, with a view to preventing polluting substances from reaching this groundwater.
I would emphasise that groundwater is the European Union’s most sensitive and important resource and, in particular, it is the main source for the public supply of drinking water.
Furthermore, I believe that, in order to guarantee the same protection of groundwater, Member States sharing water masses should coordinate their activities in terms of establishing threshold values and identifying the main dangerous substances.
Finally, I hope that plenary will approve the amendments we approved in the Committee on the Environment, Public Health and Food Safety and that the Council will take good note of them, since their intention is to increase the quality requirements and to promote prevention, with a view to preventing further dumping of pollutants.
. Mr President, one of the Commissioner’s officials spoke to the Environment Committee recently. In response to one of my colleagues, he said that target values are no use at all. We have to have limit values; otherwise the Member States do nothing. Aspirations are just a figment of Brussels’ imagination. Nothing comes of them once people get back to their national capitals.
I think that is the impression many Members have; the impression that words are not being acted upon. It is increasingly difficult to secure proper compliance with environmental legislation from Member States. I hope that is something the Commission will be raising on a regular and frequent basis in the Environment Council – naming and shaming. Looking at the record, and I know the Commission has that in mind all the time.
I remember that when we discussed the Water Framework Directive, this Parliament’s amendments helped give that piece of legislation real teeth. We imposed legal requirements upon Member States. As a result, major impetus was given to trying to resolve some of the problems in certain States. Others, judging by some of the recent figures I have seen, are trying their best to circumvent the requirements imposed on them.
When we look at this particular legislation, Amendment 22 is the motivation behind many of our concerns. We were seeking to delete the words ‘aim to’ because we want to close the loophole. We no longer trust ministers to deliver what they say when they come to Brussels. We want legally binding requirements imposed on them, however difficult the enforcement machinery may be. It has been suggested that this is unnecessary: there are linguistic interpretations, or we misunderstand the difficulties. But I think it is very clear what Members want: we want words to be followed by action.
I spent some of last week trying to fend off the alleged concerns of the pesticides industry – manufacturers of plant protection products – that this legislation, as amended by Parliament, would lead to the complete banning of pesticides. It struck me as rather odd. I always thought pesticides were intended to kill pests, not to get into groundwater, and, if applied in accordance with the manufacturer’s instructions, they should not get into groundwater. So I do not see that we have a problem there.
The important thing for all of us, and for the farming interests too, is to recognise that we all have an interest in preserving groundwater and the soil structure for the long term. Bad farmers might have difficulty in meeting some of the requirements of this kind of legislation, but we are on the side of the good farmers and the environment, not the bad farmers, and that is as it should be.
Mr President, Commissioner, ladies and gentlemen, everyone is proclaiming today how important water is to us. We are therefore all in agreement in this House that the question is precisely how we intend to protect groundwater. We know from the European Environment Agency that 87% of groundwater already contains excessive nitrate concentrations. In Germany, groundwater can contain one to seven times the permitted level of nitrates, especially in areas where large-scale livestock farming takes place.
In the body, nitrates are converted into toxic nitrites, which increase the risk of cancer and can lead to life-threatening cyanosis, especially in infants.
We must surely all agree that we cannot continue to allow exceptions. That is another point at issue in this vote. We certainly shall not vote for exceptions to the ceiling of 50 milligrams of nitrates per litre of groundwater, since such exceptions are likely to result in widespread contamination. We really must emphasise strongly today that we have no intention of permitting exceptions and that we attach great importance to the preservation of the precautionary principle, for we know that treating contaminated water is ten times more expensive than applying the precautionary principle. We must vote accordingly.
Forty per cent of groundwater in Europe is already polluted. That must be a warning signal to us, deterring us from any notion of enshrining the right, in exceptional cases, to engage in the bad practices that are still prevalent in many Member States and to exceed the prescribed limits. That is not an option. We must put a stop to the daily contamination of groundwater and, above all, we must put an end to the excessive discharges of nitrogen by industrial agriculture, as the previous speaker indicated. The pesticides industry will be doing itself a disservice if it does not take a lively interest in the pursuit of these aims.
– Mr President, Commissioner, ladies and gentlemen, my political group agrees that groundwater constitutes the most vulnerable ecosystem, the most important source of water for human consumption and also a basic part of other ecosystems, such as rivers and lakes.
Over 2/3 of drinking water comes from reserves of groundwater and a great deal of damage has already been done. The quality of groundwater has deteriorated greatly and this deterioration has affected the environment and public health and the economy. More than half of all groundwater, according to specialist scientists, has already been polluted and any fundamental prospect of cleaning it up would be extremely time-consuming and extremely expensive; hence, we need to act promptly, because a great many consumers, our fellow European citizens, have now lost their confidence in tap water, preferring bottled water, which sometimes costs up to one thousand times more. Apart from this, we do not have enough information on the connection between the development of the animal ecosystem and the use of groundwater, which means that we do not know the damage that contamination of the groundwater is doing to the animal ecosystem.
My political group considers that the directive we are debating on the protection of groundwater constitutes the most important legislative tool for maintaining clean groundwater in Europe. We therefore need a strong directive and not a simple declaration of good intentions, as contained in the extremely inadequate common position of the Council. That is why my political group would like to thank the rapporteur, Mrs Klaß, on a job well done, although this does not mean that in the stage of the debate and the procedure up to second reading there were not also points with which we disagreed. However, we have a satisfactory compromise and we have also come very close to the Commission. What is needed is for the Council to agree at long last, because if we leave it to the discretion of the Member States to prevent the contamination of groundwater from dangerous substances, we shall set this issue a long way behind existing legislative texts whereas, on the contrary, we need to push forward, to deal effectively with serious pollution from nitrates and to become more effective in our prevention policy.
My political group therefore wants a legally binding text, which is clear and has strict consequences for those who infringe it, based on prevention and on continual control by the European Commission. To deny this common responsibility towards European citizens and consumers would be a dangerous mistake.
. Mr President, I warmly welcome this proposed directive, the intention of which is to ensure that groundwater quality is monitored and evaluated across Europe in a harmonised way. It sets out an inherently flexible approach to establishing quality criteria, taking account of local characteristics and allowing for further improvements.
I welcome the measures established in the directive, which lays down mandatory criteria for assessing the chemical status of groundwater and for identifying trends in the pollution of groundwater bodies, while also introducing measures for protecting groundwater from indirect pollution.
I agree with the rapporteur that the directive should be made more ambitious and effective. In many parts of the European Union and Ireland where there are no rivers or lakes, or these are polluted, groundwater is often the only source of fresh water. We are fortunate in my country to have fresh water resources, and must ensure that future generations have access to the same quality and supply of that water.
As we develop, pressure on that resource has increased and will continue to do so. Groundwater is a resource that we need to protect because once it is polluted it cannot be used for many years. This generation – or any other for that matter – has no right to destroy or deplete such a rare and precious resource.
. Mr President, Commissioner Dimas, ladies and gentlemen, I should first of all like to say a word of thanks to Mrs Klaß for the work she has done in expertly piloting this dossier through second reading. The fact that her report has received unanimous approval in the Committee on the Environment, Public Health and Food Safety demonstrates that she has taken a line with which many can identify. We cannot do other than conclude that the common position adopted by the Council last year is out of synch with the line this Parliament took at first reading. Particularly with regard to the definition of decline, this common position could do with some further sharpening-up.
Fortunately, tomorrow, we will be adopting many amendments which will considerably improve the common position. One that springs to mind is Amendment 30, which concerns the harmonisation of measuring methods. We know that certain Member States achieve excellent results because they over-adjust their measurements. Amendment 30 will in any event mean that those methods are monitored, which is a welcome development.
In the Netherlands too, groundwater is used for extracting drinking water. It is also a back-up supply for future generations. Since pollution destroys resources, it must be avoided at all costs. I should like to ask for your support for Amendment 44, which was tabled by my group colleague, Mr Bonde. An identical amendment was accepted in respect of the fluorine gas directive, and eventually ended up being incorporated into it. Should you feel that this amendment goes too far, I would urge you to support Amendment 37 in any case.
I am still left with a question for Commissioner Dimas. He claimed that the objectives of the nitrate directive and this groundwater directive are the same. My question is then whether it would be necessary for this nitrate directive to continue to exist alongside this groundwater directive in future. I look forward to his response.
– Ladies and gentlemen, I would also like to thank my fellow MEP, Mrs Klaß, for her report because I agree that the current legislation on ground water protection is vague in setting quality and quantity standards.
We are all aware that in many parts of the European Union the quality of water is inadequate. I think it is important to focus on prevention; however, we also need to attend to cleaning ground water sources where they have already been polluted. I believe that the Member States have been given too much leeway in setting water quality standards. Experience indicates that enforcing compliance by Member States, especially where environmental policy issues are concerned, is often time-consuming and occasionally necessitates proceedings at the European Court of Justice. As ground water recognises no borders, it would be more efficient if the Member States had a uniform framework regulating the chemical state and quality of water instead of each country having their own standards. Since ground water travels slowly below the Earth’s surface, human activities impact on the quality of this water in no small measure. Mismanagement of landfills, the existence of illegal landfills often containing very dangerous waste, industrial and agricultural activities or inadequate sewerage systems all endanger the quality of ground water and subsequently the state of health of the population.
Adopting binding European legislation by setting ground water quality standards appears to be the easiest solution. At the same time, it would be necessary to track the implementation of this legislation by means of effective monitoring by the European Environment Agency.
Slovakia, too, is facing major problems in supplying drinking water to the public. Approximately half of the country is supplied from ground water sources; the rest relies on surface water. This is where significant pollution occurs, as this part of the country lacks a completed sewerage system. With inadequate or non-existent sewerage systems in some areas, especially in eastern Slovakia, it is fair to say that people there are drinking impure water. Such water is often the cause of high morbidity due to gastrointestinal and infectious diseases. In fact, funds that would be better used to complete sewerage systems are being wasted on expensive treatments and vaccination.
Mr President, life would not be possible without good-quality groundwater. Unfortunately, until now this issue has not been viewed with the seriousness it calls for. The directive now to be reformed, which covers the EU area, makes it possible to do more about the emissions that threaten the quality of groundwater.
With this directive we must be able to ensure that intentionally or unintentionally harmful substances cannot get into groundwater. Prevention is therefore of the essence. Using European legislation we need to guarantee standards of protection that are as high as possible. Related to this is the fact that, for historical reasons and owing to natural conditions, there are different sources of emissions in the various Member States. For this reason it is only sensible that the Member States should be involved in producing lists of pollutants.
When this is done, we will be able robustly to address the problem of those sources of emissions that are significant in each region. Resources should be allocated effectively in order that groundwater quality can improve everywhere in Europe and, furthermore, that the high quality that results can be preserved and maintained.
Mr President, I too should like to start by thanking Mrs Klaß for her efforts. I particularly appreciated that whenever I wanted to see her, she was always available, even if we did not always see eye to eye. Everyone is, of course – as has been said many times – in favour of clean groundwater. There is an expression in Dutch that says: prevention is better than cure. If that is the shape of things to come, then we can only applaud this.
I share Mr Blokland's view that it is vital that we should include in the compromise something about measuring methods. What matters most to me is that those measuring methods will not be the same across the entire European Union. They will need to be different on a sandy soil from what they are on clay and may need to be different in a short growing season than in a long one.
Something that still causes me concern at the moment, and I have tabled amendments to that effect – and I do not always quote Mr Blokland, but he did raise the same subject this evening – is the relationship with other, existing legislation. The nitrate directive springs to mind, in particular. Is there the risk that Brussels will keep on piling one law on top of another without knowing what they are doing? According to the Nitrate Directive, 1.7 large cattle unit may be kept per hectare. According to the Groundwater Directive, groundwater should not contain more than 50 milligrammes of nitrate.
Imagine the following situation arises. A farmer keeps five cows per hectare and the nitrate content of his groundwater is 30 milligrammes. He is not complying with the Nitrate Directive, but he is with the Groundwater Directive. Which directive will prevail in that case? This sort of duplication in legislation requires a clear response. Hence my amendment that, when a progress report is issued, which it will be, then the Commission should give it its due attention.
Although I can hardly imagine that someone should be opposed to this, I heard the rapporteur say that she is. I find this not only astonishing, but also regrettable, since all I am asking for is a better assessment in order to avoid duplication in legislation. This also applies to the discharge of manure, for that matter, for which legislation is already in place.
We must avoid the average European citizen getting the impression that we are fabricating some sort of bureaucratic monster over which he has no control but which he has to obey unquestioningly. We in the Netherlands learned a great deal when we voted on the European Constitution more than a year ago. One of the arguments was clear: we do not want this bureaucratic monster in Brussels, and I am a little concerned that we, with this duplication in legislation, run a considerable risk of ending up with one after all. Hence my amendments.
Mr President, groundwater has been a central issue for the environmental movement right since the movement began in the 1970s. We warned that both industry and agriculture were endangering this precious resource. ‘Prophets of doom’ they shouted at us, ‘it will take at least 30 years’. Well, thank you very much indeed. In many places things went much quicker than that, but in some Member States we have, however, been able to keep the groundwater clean and to avoid having the dubious permits sought by all those who, instead of clean water, talked of healthy water with an in-built allowance for what humans and animals can tolerate.
The attacks on our clean water continue. We have had a more or less serviceable Groundwater Directive, which allowed the Member States to preserve the requirement for clean water. Then we got a really good Water Framework Directive – a directive that has been a credit to the EU. What happens, however? The agriculture lobby is now attempting to demolish the Water Framework Directive by the ugly tactic of weakening it wherever possible, as we see with the proposal for the new Groundwater Directive. Fortunately, the Committee on the Environment, Public Health and Food Safety was able to repair the demolition work. It is now absolutely critical that its emendations be adopted.
The European Environmental Bureau (EEB) has pointed out that 87% of European agricultural land is more polluted than the current guidelines recommend. In May, the EEB sent us a letter containing a powerful recommendation to support the reinstatement proposal on which we will be voting on Wednesday. At issue, in particular, are Amendment 22, part 1 and Amendments 24, 26 and 38, all of which are aimed at clarifying the regulations, and also Amendments 36, 42 and 43, which remove the absurd exemptions from the directive applying to agriculture – exemptions that would be an outright disgrace in terms both of the groundwater and of the reputation of the EU. If these amendments are not adopted, the Group of the Greens/European Free Alliance will never be able to support proposals that undermine what we already have.
Mr President, I too would like to begin by adding my voice to the chorus of voices thanking the rapporteur for an excellent piece of work. If one compares the position of the Committee on the Environment, Public Health and Food Safety with the common position of the Council, there is an enormous difference in quality in respect of environmental content. The common position of the Council reminds me a little of a Swiss cheese that is full of holes. The Member States will be able, to some extent, to do whatever they want with these holes – or chose to do nothing at all in certain areas. This is, in my view, entirely unacceptable. In the committee, there was a grand unanimity – 50 members voted in favour of the proposals and none voted against. This ought to give Mrs Klaß a very strong position, which I am certain she will make the best possible use of during the negotiations with the Council of Ministers.
What is most important is the position of agriculture and that it should not be given a special status whereby it is exempted from the obligations otherwise applying. Most important of all is the issue of discharges of nitrates. Discharges of nitrates from agriculture are today perhaps the most serious source of groundwater pollution. In large parts of the EU, we have problems with levels of nitrates in the groundwater that are directly hazardous to health. Clearly, this means that we must act on what is the main problem, in this case the discharges from agriculture. As far as we are concerned, this is the absolutely critical issue.
A reduction in the discharges of nitrates from agriculture would be excellent for the groundwater, but it would also have other positive effects. At present, nitrate discharges are also an important cause of the eutrophication of lakes, seas and other bodies of water. As we improve the situation for the groundwater we can also, at the same time, do something for other large-scale environmental problems. This will become clear, for example, in the case of the Baltic Sea, where we have great problems with eutrophication as a result of emissions from agriculture. In the light of all this, I should like to recommend that we vote in favour of the amendments proposed by the Committee on the Environment, Public Health and Food Safety and that we play tough in the conciliation with the Council of Ministers.
Mr President, I would like to emphasise a few points about groundwater which we have to keep in mind, even at this stage. The distinction between groundwater and surface water is not always clear. Water is not neatly compartmentalised in every location, so where these sources of water are linked, where they mingle, polluted surface water will pollute groundwater and vice versa.
The pollution of ground and surface water is a concern in my constituency of Munster, particularly in view of environmental disasters like the deserted tailings pond in Silvermines, County Tipperary, the red mud and salt lake ponds which get bigger every day at Aughinish, an alumina extraction factory in Limerick, and Kilworth, North Cork, where liquid toxic waste is dumped in trenches and left to seep into the earth. Another concern is that Irish governments have systematically polluted surface and groundwater for the past 40 years in the water fluoridation programme, with the daily addition of hexafluorosilic acid, a bio-accumulating toxin.
But there is another issue that we should take seriously. In this proposed directive, we deal with quality standards and pollutant levels in groundwater. However, we seem to waive sensible levels if the pollutant occurs naturally in groundwater. No matter how much of the pollutant is in the water, we seem to want to call that the baseline, the acceptable level. This will not work. Just because something is natural, it does not necessarily mean it is healthy. This mistake was made in India in 1970s and 1980s, in attempting to solve water shortages. International development funds were spent boring a large number of deep wells. The wells supplied a lot of water, but babies in the vicinity of many of those wells were born with congenital bone malformations. Skeletal diseases began to afflict the children and the adult populations too. Many of the wells had to be closed. The water was natural, but that did not make it safe. It had a significant content of fluoride that had no time to filter through the layers of mineral rock, which would have bound the fluoride to stabilising minerals like calcium, making them less toxic and less absorbable. A hundred years ago, people thought that water that was highly, if naturally, radioactive, was good and flocked to spas to drink and bathe in it. At first it made them feel wonderful, then it made them ill and then it killed them.
Is it not possible that, theoretically, an industry with a particular type of toxic discharge could choose to locate itself in an area that had naturally polluted but natural groundwater? We should consistently base our acceptable levels of polluting substances on what is acceptable, that is, what is safe and non-polluting and what is healthy if the water is to be drunk.
Mr President, may I offer my sincere thanks to Mrs Klass for her fine work. I can enthusiastically endorse 99% of her report. I should also like to come back to what Mr Mulder said about our requiring comparable standards in Europe, not necessarily standards like those in Germany or the Netherlands but standards which ensure that comparable rules apply to all clay soils and to all sandy soils.
When I hear my honourable colleagues, however – some of whom have already decamped again – I am quite astonished to note that the Nitrates Directive evidently has not yet been transposed in their respective countries, otherwise they would not be raising such a hue and cry. If their governments had transposed the Nitrates Directive – and I say this as one of the few farmers in this House who is still running a real farm – this situation could not arise. In the fields of Europe today, farmers can only use as much fertiliser as their crops will actually absorb. We can therefore conduct this debate again with those who really know the ropes and who do not believe it is enough simply to impose standards. It is certainly not enough. That is why the link with the Nitrates Directive is badly needed as a basis for intervention.
The Commission had no option but to present a good proposal of this type, because as a farmer you can only influence what you yourself actually do in your own fields. With the best will in the world, you cannot influence the deposits that result from geogenic processes rather than your own agricultural activity; try as you might, the best you can hope for is that trends will be reversed over many decades, perhaps in 50 to 100 years. This is why I believe that the combination of a nitrates directive and a groundwater directive must be preserved, and I shall campaign actively for that.
Moreover, my fellow campaigners are not confined to those who always champion the cause of clean air. The desire for pure air, water and soil were the crucial reasons for the decision I took 17 years ago to go to Brussels rather than stand for election to my national parliament. It was for this, Mrs Auken, that I fought with a will alongside your brother, who was Minister for the Environment at that time, and we managed to secure progress in many areas. He was involved, as you know, in the negotiation of the Nitrates Directive.
Mr President, I should like to associate myself with the numerous congratulations offered to the rapporteur for her good work. With this report and the unanimous backing it has received from the Committee on the Environment, Public Health and Food Safety, we have a good basis for drawing the fangs from the common position. Our vote tomorrow must send a clear signal on health and the environment, while our amendments, which are very likely to be adopted tomorrow, strengthen Article 6, thereby making it a clear sign of intent to protect the environment more effectively.
May I also stress that it is essential to avoid any exceptions. The common position provides for an exception for pollutants from diffuse sources. It is important that the amendment relating to this provision should be adopted. Such an exception would complicate the monitoring of diffuse sources and lead to legal uncertainty.
One of the keys to the protection of our groundwater is a set of uniform European standards for the main pollutants. Only with such standards can distortions of competition and environmental dumping be prevented.
The ceiling for nitrates should be set at 50 milligrams, and there must be no exceptions for agricultural activity, which is primarily responsible for the pollution of groundwater in many parts of Europe. I therefore wholeheartedly support the amendments formulated to this effect.
Mr President, I add my congratulations to Mrs Klaß on her excellent report. On the subject of the protection of groundwater, there has undoubtedly been a profound difference of understanding and the consequent will to act between Parliament, on the one hand, and the Commission and the Council, on the other.
It has been obvious for all to see that both the Commission’s proposal and the Council’s common position fall short of the remit issued in Article 17 of the Groundwater Framework Directive of 2000. This is both sad and disturbing and causes, not unexpectedly, many questions to be asked in relation to the reasons behind this apparent lack of determination demonstrated by the aforementioned institutions. Why do the Commission and the Council not wish to have in place such groundwater protection requirements, which will safeguard the maintenance of groundwater in the most natural state possible? Why do they not try to achieve through this legislation a level of groundwater quality which is of good drinking water standard? Why is there no clear distinction made between such fundamentally important aspects as prevention and restoration? Furthermore, why are so many significant matters, such as the assessment of the chemical studies of groundwater and the definition of the criteria for the reversal of rising concentration of pollutants, left to the discretion of the Member State, knowing full well that the action of some of these states will be wholly insufficient to combat the alarming rise of groundwater chemical pollution?
Only the Commission and the Council know the answers to these and many other related questions. An educated guess, however, would be that the influence of some Member States’ governments has been exceptionally powerful and overwhelming, because these states just do not have the will to improve the quality of their groundwater.
An attempt is made in this report to transform the common position into a worthwhile piece of legislation, including areas such as the incorporation of the emissions-related approach, ensuring the clarity of the concepts employed, and dissolving the confusion caused by the hazy relationship between the various objectives in connection with the Nitrates Directive, the Water Framework Directive and the Groundwater Daughter Directive. Let us hope that, at the end of the day, legislation will be produced which will be both effective and ensure that the principle of comprehensive preventive groundwater protection is implemented.
Mr President, I should like to add my voice to the thanks that have been expressed to Mrs Klass, who has set out a very ambitious stall in pursuit of this important aim, despite having to swim against a fairly strong tide, of course, from within our own ranks.
I had, however, expected a more ambitious proposal from the Commission and the Council and in particular a clearer, more targeted and more enforceable common position. I do not believe that this common position of the Council does justice to Article 17 of the Water Framework Directive. Why? Because it ignores the fact that groundwater is an ecosystem in its own right. Moreover, the requirements it makes regarding the protection of groundwater are not geared to the conservation of groundwater in the most natural state possible. Let us bear in mind that people throughout most of the territory of Europe obtain their drinking water from groundwater reserves and that this water can still be extracted fresh from the source without any treatment. That is how it must stay, and indeed there is even a need to improve the situation.
Another main point of criticism is that the Member States are given wide discretionary powers, particularly with regard to the assessment of the chemical status of groundwater, to the specification of criteria for the reversal of growth in pollutant concentrations and to the definition of a starting point for the reversal of this trend. This naturally rules out the uniform implementation of the provisions of both the Water Framework Directive and the present daughter directive – with regard to the trend reversal, for example – from the outset. If the Member States already have to provide a full description of every substance as part of the measuring process – which is an extremely good requirement, in my view – we must surely see to it that Community or simply national quality standards are defined. Sampling procedures must be improved, and the wording of the instrument as a whole must be tightened in order to close loopholes that the Member States might exploit and to ensure that the whole directive is not watered down.
Mr President, I welcome the report and congratulate the rapporteur. This is a very important piece of legislation for us all. Pollution does not respect borders and the same goes for groundwater pollutants.
I tabled some amendments at first reading and have the same considerations at second reading too. I support all mandatory measures and instruments for Member State cooperation on shared groundwater bodies. In Hungary, 90% of all drinking water comes from groundwater, so without Community-level limit values, drinking water standards can hardly be attained.
Generally speaking, international cooperation helps to ensure compliance with drinking water limit values. In the age of global climate change, drinking water is one of the most important endangered natural resources. We have to do our best to ensure the good quality of our drinking water. This is really a Community-level issue. The nitrate trigger values proposed in the Nitrates Directive should be taken over as mandatory in the groundwater directive. We Hungarians, both here in Parliament and in the Council, support strict legislation on this matter.
Mr President, when we talk about treasures hidden in the ground, these days everybody thinks of oil, natural gas or rare minerals, although we also have a more fundamental treasure: groundwater.
In many countries, including Hungary, groundwater provides most of the drinking water, almost 90% of it. Therefore, it is important to protect this treasure from pollution, and this is only possible within the framework of cooperation between countries, because groundwater bodies do not take into account country borders. Also, the natural processes affecting the composition of groundwater extend over several decades, which means that pollution will not only affect us, but future generations, as well. Therefore it is important to create a strict law setting several definite limit values, which – let us admit it honestly – has only been partially successful, due to resistance from a few Member States.
All is not lost yet, however. This is why I support the proposals regarding the specification of a separate nitrate limit value, and for the same reason I believe that we cannot exempt agriculture, either, because the exemption of agriculture would undermine the efficiency of the Directive.
Obviously, the strict measures I advocate do not mean that we should forget about the different natural characteristics of each country. Just as clean natural waters can be a rare treasure of a country, natural pollution is also a characteristic that we must accept, especially when there is nothing we can do about it. There is no point in burdening such areas with regulations that cannot be complied with, and which pose unjustified restrictions on human activity. ‘Sanus per aquam’ (health through water) is a very relevant Roman saying. Let us do everything in our power to ensure that it stays true. Thank you very much, and I would like to congratulate Mrs Klaß, the rapporteur, on her excellent work.
Mr President, the safeguarding of groundwater from pollution is a good improvement to the Water Framework Directive. If one takes into consideration the geographical, or rather geological differences on the European continent, this is not a unifying document, but is nevertheless a step towards the protection of a significant and increasingly important natural resource.
Against this positive background, it is surprising how some Member States can permit themselves complete ignorance concerning the agreements that have been reached. Half a year ago I presented to Parliament a report prepared by the Estonian Nature Protection Foundation on the pollution of groundwater with sulphates and the waste associated with the mining of oil shale, which is very important in the Estonian energy industry. The initiative originated from Claude Turmes, who in one of his speeches called for third sector reports to be represented alongside those presented by governments.
Essentially, this is about the wasteful use of a natural resource; that is, the subsidising of energy production at the expense of the natural environment and the inhabitants of the region surrounding the mining area. This water is not reflected in the price of electricity, which distorts the energy market, also making the implementation of renewable energy sources more difficult. The price of bottled groundwater is at least one thousand times more expensive than the water that comes from the waterworks of European cities. Thus pollution is in this case also a straightforward economic mistake.
My question, of which my colleagues have already spoken here, is whether the Commission has sufficient authority to bring this waste under control?
Mr President, I would like to thank Mrs Klaß for a job well done.
She cites as the main sources of water pollution incorrect farming methods, the lack of high-quality infrastructure, drainage networks and water treatment plants in rural areas, along with lignite and coal mines and the flow of highly salinated water. Undoubtedly the directive as drafted by the rapporteur will make a significant contribution to improving water quality in the European Union. The use of organic fertiliser in farming is a major question. In many farms fertiliser is applied after the harvest has been taken in, the land is ploughed, the soil remains covered in snow until spring, and the soluble nitrogen and phosphorus compounds penetrate deep into the soil, ultimately polluting the groundwater.
Protecting groundwater therefore requires changes in farming and forestry methods which could reduce income in these sectors, which is why the introduction of a system for providing special aid should be considered when drawing up rural development plans under the reformed common agricultural policy.
The main problem in protecting groundwater is, however, our way of thinking. Who cares about something that cannot be seen and is hidden deep underground? Educational activities should therefore constitute an important element in implementing the principles set out in the directive.
Bringing about such a revolution in the way society thinks requires active efforts. European initiatives such as INTERREG III could become perfect tools for achieving such goals. An example of a project that has been implemented in a Polish city is the MAGIC project for managing underground water resources on sites affected by industrial pollution. Its aim is to involve various social groups, and young people and businesses as well as local authorities. These activities may fall outside the provisions of the directive on groundwater protection, but they do help to achieve its fundamental objectives.
Mr President, chemical pollution of groundwater has been happening for years, but with the development of the chemical industry the problem has got significantly worse. Subterranean waters migrate, and it will be difficult to achieve positive results in their preservation without changes in regions of other EU Member States, both near and more distant.
For that reason I would like to raise one of many important issues. The proposal for a directive proposes upper limits for pesticide content. However, in addition to the pesticides used for current production, there are tens of thousands of tons of old pesticides stored in individual countries, the majority of them poorly protected – if at all – from the effects of rainfall, wind and humans who continue to use these combinations of various pesticides to protect their plants.
It may appear that the quantity of pesticides used on the surface is falling, but we know that there are also large quantities in groundwater. If we want to protect groundwater, and therefore our health, we can, and indeed must, find the funding to deactivate and eliminate such stores of pesticides.
Mr President, ladies and gentlemen, let me begin by expressing my thanks to Mrs Klass for her good work in connection with both readings of this draft directive. I wish her well in maintaining her resilient stance. We are largely in agreement in committee on the thrust of our aims, as you know, and we shall defend them resolutely against the Council and the Commission.
The groundwater directive is ultimately about prevention and rehabilitation, and I personally find the preventive approach more appealing. It goes without saying that all the people of Europe should have access to groundwater of sufficiently high quality. What should groundwater comprise apart from water? Nothing, in my view, apart from naturally occurring minerals and dissolved substances. The quality of water is not the same throughout Europe. On geological grounds alone, that could never be the case, nor is it desirable or necessary, but at the end of the day we want high-quality water with no adverse impact on public health to be available to all Europeans. Up to 80% of drinking water is obtained from groundwater in various countries, such as Germany and Austria and much of southern England. The availability of pure groundwater will be a determinant factor in future corporate location decisions.
Failure to protect water and to keep it clean from the outset means accepting a wide range of extra expenses and long-term contamination of water resources. I believe the proposed directive is consistent with the Water Framework Directive and the Nitrates Directive, as is only right and proper. For nitrates and pesticides, however, we have no need to make any further exceptions, since, as Mr Florenz also said, responsible farmers are able to live with the existing limits. I support the draft directive.
Mr President, I also wish to thank the rapporteur for her work. No one here disputes the need to protect and improve groundwater, because it is an important source of drinking water. We all know how dreadful it is to drink contaminated water.
Our record in transposing environmental directives is not good. Many people this evening have mentioned the Nitrates Directive, which dates back to 1991. There are still many Member States, including Ireland, which are struggling to implement it. Has the Commission asked itself why this directive is proving so problematic? I would also ask the Commission to outline, perhaps tonight, who is and who is not implementing it, with specific emphasis on the Irish situation.
I have two questions on the Groundwater Directive, concerning Amendments 36 and 43, which remove the provision clarifying the relationship between the Nitrates Directive and the Groundwater Directive where there is an overlap. If these amendments are adopted, I believe we may be left with two different regimes operating simultaneously for nitrates from agricultural sources. Perhaps the Commission could clarify this issue. Given that we have such a poor record in implementing the Nitrates Directive, having two different regimes dealing with nitrates is not a good idea and may even prove unworkable.
Tackling environmental problems requires education and information campaigns aimed at all sectors: farmers, industrialists and homeowners. The agriculture problem debated this evening and referred to so frequently arose because, in the past, farmers followed the advice of experts who encouraged the increased use of inputs with scant awareness of the environmental impact that advice would have. Ironically, some of that advice was supported through EU and Member State funding.
We now need a sustained campaign to promote greater environmental awareness, including a campaign to highlight the importance of keeping groundwater unpolluted and the possible means of achieving this.
I look forward to the Commission clarifying the important relationship between the three directives: the water framework, nitrates and groundwater directives.
Mr President, allow me to summarise the Commission's views on certain vital issues raised by Parliament.
The amendments relating to the definition of the deterioration in groundwater and regulations for nitrates are exceptionally important. Amendments 12, 18 and 23 propose provisions for maintaining the status quo as regards the quality of groundwater. At the same time, the aim is to prohibit any adverse changes in concentrations of pollutants in groundwater.
I endorse the rapporteur's comment that vigilance is required in order to prevent any deterioration in the quality of groundwater. Nonetheless, the concern that the new directive possibly leaves a margin for additional pollution is addressed through the demand in Article 5 for any important upward trends in concentrations of pollutants to be identified and reversed. In addition, maintaining the status quo is not in keeping with the requirements of the Water Framework Directive, in accordance with which the quality of groundwater must be managed so as to prevent any deterioration. As such, the above amendments cannot be accepted.
As regards regulations on nitrates, the Commission can accept Amendment 36 proposing that the reference to the Nitrates Directive be deleted. The Commission considers that this reference is unnecessary if account is taken of the relevant provisions of the Water Framework Directive. As regards programmes of measures to reverse trends in concentrations of nitrates of agricultural origin, it should be noted that the relevant provisions of the Nitrates Directive still cover these programmes, in which case there is no need for them to also be included in this directive, which is why the Commission can accept Amendment 43.
I should like to repeat here that the Nitrates Directive, the Water Framework Directive and this directive have the same objectives as regards the prevention and limitation of contamination from nitrates. Similarly, there are no material differences as regards their legally binding nature and the measures required or the various deadlines. Furthermore, the Nitrates Directive is still important, given that the European Union's water policy aims to address pollution at source. However, it must be incorporated into the general administrative structure of the Water Framework Directive. Certain other amendments are acceptable, such as the references to the common agricultural policy, the storage and recovery of groundwater and research. Similarly, the new definitions of the terms 'background concentration' and 'baseline concentration' and the corresponding references are acceptable.
On the other hand, the Commission cannot agree with Amendment 15, the objective of which is to base standards for groundwater on human and ecotoxicological criteria, given that this issue is dealt with adequately in the Drinking Water Directive. Similarly, Amendments 24, 25, 28 and 29 concern matters already covered by the Water Framework Directive and consequently cannot be accepted.
To close, may I say that the Commission accepts 9 amendments in full and another 19 in principle or in part. Nonetheless, 19 amendments cannot be accepted by the Commission. I shall file a full list of the Commission's positions on the amendments with Parliament's secretariat(1). I should also like to again thank the rapporteur, Mrs Klaß, on her excellent work.
. Mr President, I should like to put a supplementary question to the Commissioner. Did I hear correctly just now that the Commission can accept Amendments 36 and 43? That is precisely what we have been discussing from such diametrically opposed positions here. Perhaps the translation has confused the issue somewhat. Could you explain what you said, Commissioner? I should be delighted if you could accept these amendments too, because they relate, of course, to the mutual compatibility of the directives. What I heard seemed to be open to interpretation, and a few explanatory words would be welcome.
We have accepted those amendments.
– The debate is closed.
The vote will take place on Tuesday at noon.
I am pleased to say that there are 28 amendments which the Commission can accept fully, in part, or in principle. These are amendments: 1, 2, 3, 5, 6, 7, 8, 9, 10, 11, 13, 14, 16, 17, 19, 20, 21, 22, 26, 27, 30, 31, 36, 37, 38, 40, 43, and 47.
The amendments which the Commission cannot accept are numbers: 4, 12, 15, 18, 23, 24, 25, 28, 29, 32, 33, 34, 35, 39, 41, 42, 44, 45 and 46.
– The next item is the recommendation for second reading (A6-0081/2006) by Frieda Brepoels, on behalf of the Committee on the Environment, Public Health and Food Safety, on the Council common position for adopting a directive of the European Parliament and of the Council establishing an Infrastructure for Spatial Information in the European Community (INSPIRE) (12064/2/2005 – C6-0054/2006 – 2004/0175(COD)).
. Mr President, Commissioner, ladies and gentlemen, environmental policy is without a doubt one of the EU’s biggest successes, and Community legislation is essential in order to tackle the major environmental challenges Europe is facing. Better access to spatial information is of key importance if we want to involve the public more in the implementation of environmental policy at all administrative levels. As you know, we want to use INSPIRE to set up an infrastructure for spatial information in Europe in which the exchange and sharing of data between governments is paramount.
It also wants to be, of course, the driving force behind collating new relevant environmental information and eventually, it will also be an instrument to make environmental policy more efficient and effective across the borders. Existing data infrastructures and existing environmental information in the Member States will, after all, be better harmonised and also made intelligible at EU level. This proposal has its sights on both information that is required to monitor the state of the environment and information improving that state. In my view, all policy decisions that impact on the environment, either directly or indirectly, stand to benefit from this.
Allow me to give you a few examples. In order to protect the citizens against floods – and that is something that Mr Seeber as rapporteur will be able to confirm in a moment – the standardisation and exchange of data on river basins, water courses and risks are invaluable. We will also be able to monitor and be prepared for forest fires, like those we have seen in southern Europe, provided we have data on soil types, vegetation, humidity levels and wind direction. Similarly, on the basis of data on migration of fish shoals, the warmth of the water and pollution, a better balance can be struck between the needs of the fishing industry on the one hand and the continued existence of certain fish species on the other.
Finally, in the context of bird flu, for example, as we are experiencing it, or not yet, hopefully, our joint reaction could be even more efficient if data on poultry farms, wild fauna and migratory birds across the borders were to be made available. In a number of other major European projects, such as GMIS, too, the added value is considerable, since INSPIRE can be the supplier of data that is needed to set up, within GMIS, an operational global information system for monitoring the environment and safety.
Enough, though, about INSPIRE’s importance and added value for those who were still in any doubt about this. I should like to say a few words about the procedure, because about a year ago, we approved the report at first reading almost unanimously in this Chamber. At the end of the Luxembourg Presidency, the Council reached political agreement and the common position followed in January of this year. In the report at second reading, as we are discussing it today, the Commission on the Environment, Public Health and Food Safety once again emphasised a few elements which we regard as very important but which were scrapped in the common position. Let me list the most important ones for you.
To us, the search services and consultation services for the public are vital and should, in principle, be free. Downloading for free is not an issue. It is possible, but not compulsory. The possibility to build in click licences remains, and for the sake of clarity: the sale of, for example, maps or atlases remains unaffected. Parliament is also opposed to endless analyses and additional feasibility studies so as not to overwhelm INSPIRE in advance. Also, the Committee on the Environment, Public Health and Safety takes the view that intellectual property rights on the part of government bodies cannot be an argument for refusing access to environmental data. When data is exchanged between government services, compensation or licences are not ruled out. The proposal even provides for the fact that the financial viability of government bodies should be of concern to the Member States.
Along with my fellow shadow rapporteurs, whom I would like to thank warmly for the very constructive cooperation in this very difficult and very technical dossier, I therefore regret that we failed to reach agreement with the Council at second reading. Despite this, an open and honest dialogue in the general interest should be possible, even during a conciliation procedure, and I think that this report is an excellent starting point. I would once again like to thank the Committee and all fellow Members for their support.
Mr President, I should like to start by thanking the rapporteur, Mrs Brepoels, on her excellent work on the proposal being debated.
The formulation of correct policies, from bird 'flu, which you mentioned, to floods, depends on the existence of good information. Environmental policy at European Union level or at national level depends in particular on spatial information or, in other words, on information which can be placed geographically on a map. All other sectors also depend on similar, high quality information. Agricultural and regional policy, for example, rely in particular on the existence of spatial information. The formulation of our policies is hampered by the fact that spatial information is often isolated in systems which are not easily accessible. Similarly, in certain instances, data are classified in such a way that it is impossible to combine them with other sources, with the result that the evaluations needed in order to formulate policies cannot be carried out. The proposed INSPIRE directive aims to address the problems in question by improving the accessibility and interoperability of the spatial information systems kept by the public authorities of the Member States. In this way, the potential offered by modern technology as regards access to the information we need can be developed in the best possible way. Collating the individual experiences of the Member States is in this case a clear example of the added value of the proposed directive at European Union level.
At first reading, the Commission accepted most of the amendments proposed by Parliament. Unfortunately, the Commission was not in a position to accept the Council's common position, given that it considerably weakened elements of the Commission proposal. The most basic issues are as follows: the degree to which the public will have electronic access to spatial information, the removal of barriers to common use of spatial information between public authorities and the comitology procedure for the introduction of implementing rules.
It is with satisfaction that I find that, for the most part, the issues in question have been addressed thanks to the amendments proposed by the rapporteur and approved by the Committee on the Environment, Public Health and Food Safety. These amendments reflect satisfactorily the initial spirit and objectives of the proposal. Consequently, the package of amendments constitutes a good basis on which to proceed to the compromise procedure with the Council. Given that many of the Member States continue to have reservations as regards basic issues, it is clear that they will demand concessions on both sides. I should like to assure you that the Commission will make every possible effort to facilitate the achievement of an agreement to the satisfaction of all sides.
Mr President, I would like to thank in particular Mrs Brepoels, the rapporteur, for all the excellent work she has done in listening to the various views and concerns, trying to find a way through on what is essentially a theme we all support, that is, greater access to information for the public and people who need to know, initially with the environmental theme in mind, and then going on, as the Commissioner has indicated, to agriculture, transport and so on.
There is a problem, as he has indicated, and I think that like the last measure this will have to be resolved in conciliation, but there are one or two concerns which still need to be recognised and addressed. Certainly, as Mrs Brepoels knows well – in fact she is probably tired of hearing about it – there is concern, particularly on the part of the Ordnance Survey in the United Kingdom, which has a very long tradition of map-making and geographical plotting. It is concerned because of the inability to charge for services. That is possible, but if it happens it might end up in a rather long queue for taxpayers’ support, as opposed to being able to recover at least some of its costs, as it has been doing over generations. That is a concern we have to recognise and try to meet.
My second point, perhaps a more serious concern, is the concern that comes from defence sources. If you were to allow unrestricted access to discovery metadata, it would be possible to identify trends in areas that are being surveyed, for example, to provide information about naval patrol routes, allowing anyone who intends to commit terrorist attacks or any other maritime crime to track, intercept or avoid naval vessels. Again it is an issue. It needs addressing and if we can get these things under control, then I am sure we have a measure here which we can all welcome and move forward with.
. – Mr President, Commissioner, ladies and gentlemen, I would like to begin by thanking Mrs Brepoels for her work and also express my gratitude in view of the efforts to reach a compromise with the Council at this second reading.
I have absolutely no doubt about the usefulness of this proposal as a fundamental tool for drawing up, applying, monitoring and evaluating environmental policies at all levels and policies or activities which directly or indirectly affect the environment.
Furthermore, I believe that it is appropriate to base this Community infrastructure on the spatial data infrastructures established and managed by the Member States, in full application of the principle of subsidiarity, particularly when the Member States have several levels of public administration – as is often the case.
There is no question that the exchange of data amongst public authorities represents the key added value of INSPIRE. That must be the principle governing the provisions of Article 17. In any event, I would like to stress that, in the event that in the end costs are involved, those costs should be reasonable.
I also believe that it is crucial that it has been designed as an instrument for providing public information. In this regard, we hope that INSPIRE complements public sector information and the Directives on access to environmental information adopted in application of the Aarhus Convention, which we approved recently, and that it deal with a series of issues not provided for in those Directives, such as the sharing of data amongst public authorities and issues of interoperability.
This instrument must serve to exploit as far as possible the benefits and possibilities that the globalisation of data and services offers to governments, to private enterprise, to universities, to society as a whole and, most importantly, to the citizens. I believe that it is important because it brings us up to date with something that is already common as a result of the Internet and the information that it provides.
I therefore hope that this Directive will be promoted most firmly by all sectors and levels of administration and that, in conciliation, we can finally achieve a good instrument that can fulfil all of these objectives.
– Mr President, of course the sharing of information is a laudable goal, but there are specific issues. Mr Bowis has already referred to one of them as it relates to the United Kingdom. I should like to focus on that for a moment.
The Ordnance Survey in the United Kingdom is highly developed and sophisticated. Indeed, in my constituency in Northern Ireland, we have our own service, which also shares that world-leading status. It has been built up by investment in the most technologically-developed equipment available and by nurturing a skill base over many years. As a result, there is a valuable intellectual property right attached to the innovative spatial data that has been collected.
It seems to me that the common position of the Council on the INSPIRE Directive largely recognises and protects those realities. However, the Committee on the Environment, Public Health and Food Safety of this House apparently wants to mount a smash-and-grab raid, so that what has been built up expensively over decades is made available to all, at no cost. I am not opposed to the sharing of information and data across Europe, but it must come with a price attached when it has cost so much to acquire. Information exchange of that nature must be on the basis of trade, not a handout.
The fact that data has a monetary worth is the key to future progress and future development. Therefore I very strongly feel that the better position is the common position and that the committee’s amendments are taking us backwards in a direction that will have the effect of damaging what has been built up and has been so good, for example, in the Ordnance Survey in the United Kingdom. We do not want to threaten the financial sustainability of spatial data collection in the UK or elsewhere. That, I fear, would be the consequence of some of these amendments.
Mr President, may I also thank the rapporteur for her excellent work and particularly for the commitment she has put into this report. Listening to various honourable Members, one has the impression that their countries should never have acceded to this Union, because everything is evidently better where they live, and the Union makes nothing but mistakes. I nevertheless believe that a common policy on the environment is something that benefits all European countries – even those that already have exemplary arrangements – because environmental problems simply do not stop at national borders. This instrument, which we have gratefully received from the Commission and which our honourable colleague has dealt with so well, is further evidence that we need European provisions. The fact is that we need common spatial information, especially for environmental purposes, in order to support the development of accessibility standards and, as far as possible, to create a geodata structure that functions effectively throughout the EU.
There is, however, a need to establish where responsibilities lie: who generates the information, who is responsible for maintaining and updating it, and whose property it is. It is imperative that we build up this metadata and disseminate it widely. At the same time, there are some problems we must address, such as liability issues. If we pass on very detailed data, most of which is municipal data, by which I mean information compiled by local authorities, we must always ensure that we also communicate the conditions of use. We must also take into account that the local authorities will suffer some loss of income. As envisaged in the report, it should be permissible to levy charges for the transmission of data. It would also be logical for the decision on the amount of the charge to be taken by the authority compiling the data.
Another problem is that the data we generate should be as homogeneous as possible, and this will entail a degree of harmonisation.
– Mr President, Commissioner, ladies and gentlemen, I should like you to allow me to congratulate my honourable friend on the efforts which she made on the report in question and the results so far.
Indeed, the time has come throughout Europe for us to seriously address the question of the lack of infrastructures and records of spatial information available, especially on environmental and public health issues, for starting a new effort as the basis for a series of services to citizens, high-level services available to everyone, without limitations and, most importantly, available to the public services and to other agencies with the facility for access from the Internet.
We have a common objective: to break away from the philosophy of concealing information, to understand that we have to gain from the common and free provision of spatial information. The public agencies will be able to find information more easily and, of course, the citizens will be able to access sensitive data, so as to formulate an opinion and be able to participate in real consultation procedures.
Finally, we need to highlight the particular lack of infrastructure in numerous Member States, something for which specific measures will probably be needed that we will have to take into account in any proposals relating to the INSPIRE directive.
Mr President, many of the proposed amendments relate to basic issues in the common position. Amendments 13 and 14 concern the implementing rules that will need to be approved under the comitology procedure. These amendments avoid complicated procedures for approving rules and safeguard their uniform application in all the Member States. The Commission is therefore in a position to accept the amendments in question in full.
Amendments 18 to 22 relate to public access to data and reflect the initial intention of the Commission's proposal. These amendments are acceptable in full, with the exception of Amendment 21, which is acceptable in principle. The intention of Amendment 21 is to replace the initial provision, on the basis of which free public access to information is safeguarded, and this is a position that the Commission can support. Nonetheless, there are – as I said earlier – certain categories of data which it is financially difficult for information providers to provide free of charge. Consequently, the final wording of this specific paragraph must cover these specific cases.
Amendments 23 to 27 relate to exchanges of information between public authorities and are acceptable in full, with the exception of Amendment 24, which is acceptable in part. The first part of Amendment 24 is indeed of decisive importance, because is ensures that charges and licences will be made and issued by public information providers in keeping with the general obligation to exchange information. The second part of Amendment 24 concerns the amount of the charges made, which does not necessarily apply in all cases.
Many of the other amendments restore the intentions of the initial proposal as regards less important issues or are amendments relating, for example, to the organisation of the coordinating structures in the Member States. All these are acceptable to the Commission in full or in principle or in part, with the exception of Amendment 15, which relates to the participation of the interested parties in preparatory discussions for the adoption of implementing rules. Amendment 15 is unacceptable, because it deletes a useful clarification contained in the Council text.
I shall subsequently forward a full list of the Commission's positions on Parliament's amendments(1) and I would like once again to thank the rapporteur on the excellent work she has done.
The debate is closed.
The vote will take place on Tuesday at 12 noon.
The Commission can accept the following amendments in their entirety: 1, 2, 3, 5, 6, 7, 9, 10, 11, 13, 14, 16, 17, 18, 19, 20, 22, 23, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35 and 36.
The following amendments are acceptable in part or in principle: 4, 8, 12, 21 and 24.
The Commission cannot accept Amendment 15.
The next item is the report (A6-0182/2006) by Mr Seeber, on behalf of the Committee on the Environment, Public Health and Food Safety, on the proposal for a directive of the European Parliament and of the Council on the assessment and management of floods [COM(2006)0015 C6-0020/2006 2006/0005(COD)].
Mr President, I should like to start by thanking the European Parliament and especially the rapporteur, Mr Seeber, and the Committee on the Environment, Public Health and Food Safety for the excellent report which they have drafted at first reading.
Floods are natural disasters and, as such, cannot be completely prevented. However, much can be done to limit the disastrous consequences which floods often have for the health and life of man, economic activity and property and the environment in Europe. In short, an ambitious and cohesive approach to flood risk management is needed throughout the territory of the European Union. This will safeguard for the citizens and for businesses a feasible and commonly acceptable level of protection.
In addition, as the repercussions of climate change are becoming more and more apparent, floods throughout Europe are expected to become more extreme and unpredictable. This is another reason for taking action which will safeguard adequate and suitable flood risk management measures which will be reviewed on a regular basis so that they can be adapted to climate change.
Fortunately, we did not start from zero. Following a series of extreme floods in the past, numerous Member States and regions have already made significant progress in flood management. The Commission obviously intends to ensure that the application of the directive is based on efforts already made and not to repeat or overlap with them.
On this basis and following extensive consultations with the interested parties, the Commission tabled its proposal, which contains the following main points: preliminary evaluation of the flood risk, in order to identify the areas at high risk (with the possible repercussions of climate change on future floods being taken into account), flood risk maps, on which citizens and planning authorities can see the possible extent of floods and the damage which they may cause to man, businesses and the environment and cross-border coordination for catchment basins and coastlines which cross more than one country.
The proposal requires flood maps to be prepared by 2013 and flood risk management plans to be prepared by 2015 for all catchment basins and coastlines found to be exposed to a high risk of flood.
Finally, it should be noted that the proposal for a directive on flood risk management is closely linked to the framework directive on water resources approved by the European Parliament and the Council in 2000. This directive established a new policy for water resources, a policy that introduces the principle of integrated management of river catchment basins.
This approach does not simply incorporate in a single framework all the policies relating to the quality and quantity of water resources, it also safeguards cross-border coordination of catchment basins and coastlines which cross more than one Member State or even third countries.
The principle of integrated management of catchment basins also constitutes an important element for flood risk management policies. Indeed, floods must be managed by regional and central governments in such a way as to reduce the risk of floods both at river estuaries and sources. That is why, as I said earlier, the principle of integrated management of catchment basins links this directive with the framework directive on water resources.
It should further be emphasised that floods can indirectly cause damage and pollution from dangerous substances, with catastrophic repercussions on ecosystems and drinking water. Similarly, the construction of major flood defence works may prove to be harmful to water resources, reserves of water resources and sensitive ecosystems. Consequently, the link with the framework directive on water resources is very important.
Finally, the proposal for a directive sets great store by subsidiarity and flexibility, so that the Member States will have the facility to find the most suitable solution for each area.
Mr President, at this juncture I should like to express my special thanks to Commissioner Dimas and in particular to his staff and to the shadow rapporteur for their excellent cooperation in the drafting of this report.
I believe that floods are truly a major environmental issue; we need only turn on our television sets to realise that they are happening more and more frequently. From 1998 to 2004 we had more than a hundred cases of serious flooding, especially on the banks of the Rivers Danube and Elbe in 2002. These floods cost 700 lives, half a million people lost their homes, and the cost of the damage came to about 25 billion euros.
We had huge floods again last year, my home area being one of those directly affected, and so I believe that it makes good sense to consider at the European level what can be done to combat them. In particular, there is sound scientific evidence that the frequency and, more especially, the intensity of heavy rainfall have been increased by several factors connected with human activity.
I am thinking, for example, of headlong urbanisation, particularly in high-risk areas. There are urban developments in critical areas, we build streets there, we alter the course of rivers and, sad to say, we allow ill-conceived building projects in overflow areas on river banks. Then there is deforestation, which means among other things that forestry can no longer perform its protective function. Intensive agriculture, which can impair the porosity of upper soil layers, encroachment on riverside meadows and flood plains, building developments on pasture land, etc., all contribute to soil erosion and increase the risk of severe flooding. For these reasons I very much welcomed the Commission’s proposal to present its flood action programme following the floods of 2000.
Then came the Commission’s communication on flood management, and after that the Environment Ministers invited the Commission to present this proposal for a directive. Reference has already been made to the Water Framework Directive. Let me remind you that Article 1 of the framework directive proclaims the purpose of not only safeguarding and improving the aquatic environment but also of mitigating the effects of floods. I therefore believe that this initiative from the Commission is taking us in the right direction.
The European regulatory framework is absolutely essential, especially in view of the fact that water bodies and watercourses do not respect national borders, and not even the best of national strategies can guarantee success. Thankfully we do have Member States, such as Britain, the Netherlands and Germany, and Austria too, that have undoubtedly made a good deal of progress already. But their efforts are thwarted by the fact that most strategies are purely national in character.
If we do create this European regulatory framework, however, we must still place special emphasis on the subsidiarity principle. This is why I took particular care to address this issue again in my report. I explicitly mentioned it in several places because I believe that the Member States themselves are essentially responsible for determining the level of protection they intend to afford their citizens and that they should act independently, especially with regard to their choice of safeguards.
In this respect, I feel it is especially important that the report takes the level of regulatory detail into account, that we do not go too far into detailed regulation at the European level and above all that we remain aware of another danger connected with the committee procedure, namely that of prescribing to the Member States rules formulated in a way which makes them politically undesirable.
We should also take care to ensure that the Member States can implement the directive with the least possible administrative and technical input. Previous work should be protected; in other words, full account will be taken of the efforts Member States have already made to combat flooding. There is therefore no way in which parallel European rules can be used to compel Member States whose work on flood defences is already far advanced to implement a different set of measures, even though their own existing system already works perfectly. Associated with this is the need for close synchronisation with the Water Framework Directive, so that everything in the daughter directive lies within the scope of its parent directive.
The principle of solidarity is also important. This means that no Member State should take any action that harms any other Member State. The principle that the premier-league nations should always consult those in the lower division is extremely important, in my view.
. Mr President, first of all I would like to thank Mr Seeber for his very effective work on this important report. What we have now is a proposed directive, which is strong enough to offer people protection without duplicating the work done by other authorities, particularly at the regional and the local levels and which is also good for the environment.
I was particularly interested in this proposal because some years ago a region in Wales suffered very serious flooding, and that highlighted the inadequate measures then in place to prevent or to cope with such a natural disaster. Much of the suffering and disruption created could have been avoided. With the increasing effects of climate change on our environment, it is essential for us to have a coordinated and well thought-out approach to flooding, which is increasing in both frequency and intensity in the EU.
Of course, we do not want to prevent all flooding. Floods are a natural phenomenon and they are important for maintaining the ecological functioning of an ecosystem. But we need sustainable flood risk management and relevant policies and financial mechanisms to deliver that. With flood levels increasing, dykes, dams and other infrastructure measures are failing to provide protection, so these need to be assessed in a comprehensive way.
Cost recovery measures also need to be introduced, making economics work for the environment. We have to promote measures that work with nature in managing floods, not against it, and must understand, for example, that areas currently with no flood risk may be of huge flood mitigation value in the future, and include them in the maps and plans.
Finally, in order for this directive to be effective and enforceable and to reduce bureaucracy, it should fully respect the Water Framework Directive, and I would ask colleagues to support the amendments I have put forward for my group, which would ensure the compatibility of the two.
Mr President, may I too express my thanks to the rapporteur, Mr Seeber, for his work. There can be no doubt that we must do something to prevent these flood disasters. In my opinion, however, we could also achieve adequate flood protection in Europe without a directive on the assessment and management of floods. That is my firm conviction. The Commission, as we all know, originally announced a communication, not a directive. We as politicians have a duty, now more than ever, to avoid unnecessary red tape in the form of European directives. For this reason I actually believe that we can achieve the same ends by other means, such as enhanced cooperation.
One thing must, in any case, be clear: if we have to adopt a directive, it must take account of the Member States’ previous efforts. This is the protection of previous work to which the rapporteur also referred. If the aim of a new directive is already being pursued by Member States with the aid of appropriate measures, we in the European institutions should respect that. It is therefore absolutely imperative that consideration be given to efforts which Member States are already making.
If Member States have already compiled flood maps for particular areas or in cases where a risk assessment has already been carried out, such work should not be devalued by directives, and there must be no obligation on these states to compile new maps or carry out new risk assessments. That would create too much bureaucracy, which is something we must and will combat.
For this reason, may I ask the House to support Amendment 71 in tomorrow’s plenary vote. This amendment, which was adopted by the Committee on the Environment, Public Health and Food Safety, provides, among other things, for the Member States to opt against compiling flood-risk management plans if they already possess plans with which the aims of the directive can be effectively pursued. That is subsidiarity; that is flexibility.
I would have liked to see more of that kind of flexibility, however. Local stakeholders should be able to decide, for example, which scale is most suitable for the mapping of each part of the river for the purposes of preventive flood management. That is one of the reasons why I am actually opposed in principle to a directive.
Mr President, Commissioner, ladies and gentlemen, first of all I congratulate the rapporteur on this excellent report and thank the Commission for presenting this directive.
Together with Mr Seeber and other fellow Members, I visited some of the countries most affected by the flooding and we were able to observe the damage caused by the 2005 floods . During our visit to Germany and Austria we listened to the people’s concerns, gathered suggestions from the regional authorities and observed examples of good practice in flood risk prevention and management. This contact with people on the ground was a very useful experience for us in drawing up our reports.
Natural disasters are tending to recur with increasing frequency and with growing intensity. They are no longer events that happen once a century; now they recur every four years or every other year and their consequences are increasingly tragic.
In Central Europe, for instance, in Bavaria, there was very severe flooding in 1999, 2002 and 2005. Already this year as well, thousands of people have had to abandon their homes and many factories have had to stop work, not only in Germany but also in other countries such as the Czech Republic, Slovakia, Hungary and Austria. Some Member State governments have even declared a state of emergency in various regions, and there have already been victims to mourn.
Natural disasters regularly leave a trail of destruction and death. Cities flooded, houses destroyed, millions and millions of euros’ worth of damage, and severe social and environmental problems are some of the obvious consequences of flooding.
According to the World Health Organization, natural disasters kill hundreds of people every year. Mr Dimas said that we should be ambitious. Well, let us be ambitious in preventing disasters and creative in finding answers to questions like: What can we do to stop a natural phenomenon from turning into a disaster? What can we do to prevent all the loss of human life, the ecological disasters and the social and economic problems that result from natural disasters?
The United Nations Secretary-General, Kofi Annan, said in this respect that we have to move on from a culture of reaction to a culture of prevention, and there is proof that prevention brings results. If we compare the flooding in Bavaria in 2002 and 2005, we see that in 2002 there were hundreds of victims and considerable damage, whereas in 2005, even though the flooding was five times worse, there was 30% less damage.
Mr President, Commissioner, ladies and gentlemen, flooding is a disaster scenario that threatens many areas of Europe year after year. In the last few years alone, floods in Europe have cost hundreds of human lives, made hundreds of thousands of people homeless and caused billions’ worth of damage. Experts say that the likelihood of recurring floods is set to increase still further in future years.
In the summer of 2002, many riverside areas in Central Europe were flooded. I myself come from Saxony, a region that was particularly hard hit by those floods, and many of you will no doubt recall the pictures of our flooded capital, Dresden. In the aftermath, my region, like many of the flood-stricken countries, was engaged not only in reconstructing and restoring the destroyed infrastructure but also in devising sound strategies for the long-term avoidance and management of floods in the affected areas. There were loud calls for European assistance at that time. The solidarity fund was set up even before a specific European directive was drafted.
I would not question in principle the need for Community legal provisions and action plans, since most of Europe’s river basins are divided between two or more countries, and purely national strategies are sometimes inappropriate. In its proposal for a directive on the assessment and management of floods, the Commission has produced a great deal of unnecessary red tape. I should like to focus on two specific points.
Firstly, the draft directive clearly infringes the subsidiarity principle, particularly in Articles 7 and 9. The idea that the Member States should have to compile flood-risk maps and management plans for parts of river basins is unacceptable. We should only make European rules for matters that need to be regulated on a European scale. The directive should concentrate on river basins straddling national borders.
Secondly, little or no consideration is given to existing plans and measures. In many Member States there are already adequate arrangements for national water bodies and watercourses. The very countries that have suffered from flooding in the past now possess very good strategies and plans which take account of both the European flood-protection objectives and specific local conditions. I therefore wholeheartedly support the amendment establishing a new Article 16a, which would recognise the Member States’ previous work inasmuch as it coincides with the aims of the directive. Countries must be given the necessary leeway in this respect, for our failure to introduce a healthy dose of flexibility would make transposition a hugely expensive business for those very countries that have already done a great deal of work in developing efficient strategies. The draft must be adjusted accordingly. We say yes to European flood prevention but no to infringement of the subsidiarity principle and to unnecessary red tape.
. Mr President, I would like to express my gratitude to Mr Seeber on his work. My congratulations to him.
In this House today we have described underground sources of water as a key natural resource. We have to protect them against contamination. Now, conversely, we are discussing ways of protecting ourselves against the destructive effects of water as an element, or in other words against floods. Here I must emphasise the need for close cooperation on this among the Member States and countries outside the European Union. Obviously we cannot disregard the principles of subsidiarity and flexibility. I do think, however, that some standardisation both as regards legislation and the principles governing crisis management in the event of floods, and as regards ensuring full compatibility of life-saving equipment, is necessary. This will make rapid and coordinated help possible, which is very important in the basins of rivers that flow through more than one country.
The rapporteur rightly puts great emphasis on avoiding floods and the need for protection and an early-warning system. In addition, the inhabitants of threatened areas need to be properly prepared, both through education in schools and by smoothly functioning civil defence systems. In Poland, where this year we experienced flood damage both in the Podkarpackie region and in Malopolska, the Volunteer Fire Brigade have played a very important role in rescue operations for many years, and I would like to use this opportunity to thank them publicly for that.
I would like to add my voice to those who regard the careless use of farmland as having a negative effect on the threat of floods, along with the careless felling of forests, the siting of residential areas in flood plains and so on. We should note that only a proportion of natural disasters, including floods, are caused by natural forces beyond human control. However, a significant number of these disasters, which often cause loss of life, injuries and huge material damage, are the result of human irresponsibility or indifference. Let us therefore be wise before the event and minimise our losses. The directive we are now debating aims to help with this, and let us hope it will be effective.
. Mr President, Commissioner, ladies and gentlemen, as one who lives in a country that is largely below sea level, my particular interest in the discussion of this directive will come as no surprise to you. I myself live six metres below sea level. In recent years, we have witnessed the disastrous impact floods can have. My country, that is not called ‘Nether Lands’ without reason, has been flooded several times.
I therefore welcome a directive that should lead to better protection against floods. The proposal submitted by the Commission to Parliament does, however, contain a few elements that I find difficult to support. As far as I am concerned, this directive should first and foremost stipulate that Member States are not allowed to take measures that lead to major risks downstream. Much of the damage caused by floods appears to be the result of human intervention, such as canalisation, the development of water meadows, deforestation of hillsides, and suchlike. Specific measures can help prevent this damage. This will give the residents of the lowlands a basic sense of security. Hence my support for Amendments 61 and 62.
Secondly, this directive should not specifically aim to reduce the risks. After all, this would be a gargantuan task in certain countries that already boast high levels of protection. In general, whilst I can say that I will be backing the changes that were made in the Committee on the Environment, Public Health and Food Safety, my group deemed some five amendments necessary, of which Amendment 78 is the most important.
Indeed, the Commission proposal for Article 9 can be interpreted in such a way that not only the plans, but also the implementation of the measures contained in those plans must be assessed by the Commission. That means that infringement procedures can be instituted against Member States for the non-implementation of those concrete measures. Not only does this lead to a totally different situation, for that has never been laid down in any directive, but this could also mean that Member States will make only very unambitious plans. I would like to find out from Commissioner Dimas what his view is on this, for this is a very fundamental point for me.
I would like to finish off by thanking Mr Seeber for his excellent report.
Mr President, the directives of the European Parliament and of the Council on the assessment and management of floods relate to phenomena that have been known for centuries.
The flow of water changes as a result of the regulation of rivers, farming, the felling and disappearance of forests, and therefore training on how to react in the event of floods is needed to limit the effects and the threats. In places where dykes, embankments and polders have been built and there are no obstructions to the flow of water, far less damage was suffered during the ‘flood of the century’. Their roads were not destroyed, because they have large culverts and high bridges. The programmes for counteracting floods at the level of catchment areas within municipalities, districts and regions of the European Union need to be carried out with a great deal of imagination and make use of existing experience. The directives support all these activities.
I would like to thank Mr Seeber for his work.
Mr President, this directive of the European Parliament is an important step towards the safety of the whole of Europe. In July 1997 Poland suffered the worst floods seen in 200 years, which covered 2% of the country’s territory. This cataclysm had a huge economic, social and moral cost, with 55 deaths and the destruction of hundreds of thousands of homes, factories, water treatment plants, schools and historical buildings. The losses caused by the floods were estimated at PLN 13 billion, or in other words approximately EUR 3 billion. The floods later affected other European countries.
The proposal for a directive emphasises that the plan’s main priority is the protection of human life. Between 1997 and 2005 more than 700 people died as a result of floods in Europe. To this is added the economic cost of flooded farms, costs associated with damage to transport networks and the environmental cost of chemical contamination, the flooding of landfill sites and soil erosion.
This directive contains specific actions aimed at minimising the damage caused by floods, but we should also remember the ecological and environmental impact they have. The post-flood renovation carried out in many parts of the European Union led to significant and irrecoverable losses of river fauna and forests. Hydraulic engineering works were carried out using methods that led to a permanent imbalance in river and forest ecosystems. For this reason we need to pay serious attention to the methods of flood reconstruction so that they preserve, rather than destroy, the ecological balance.
Mr President, first of all, my compliments to Mr Seeber. I think he has presented an excellent report, the broad outlines of which we will endorse. To millions of people in Europe, floods are a reality, and a scary one at that. In recent years, the Danube, Rhine and Meuse have all burst their banks, with devastating effects. An increasing number of people are faced with floods. The development of water meadows has intensified and river basins have been shortened. Water levels may well be rising as a result of climate change. It is because most rivers are international that it is essential that this problem be tackled at international level. Appreciative though I am of the Commission proposal, I do have two comments to make about it.
First of all, the way in which this issue is to be tackled internationally is left too vague. The only stipulation is that problems must not be passed on. That is in fact too little in my view, for the question is, of course: what is meant by ‘pass on’? That is why the Socialist Group in the European Parliament is asking for more flesh to be put on the idea of cooperation between Member States. We should be guided by the river’s natural course, which, in the case of many rivers and in many places, no longer exists, of course. The principle is clear, though: anyone who shortens or cuts off the river must compensate for it on their own territory, so that water is not rushed to countries that are downstream. That is simply a question of good neighbourhood policy, and that is why I am asking you to support Amendment 82.
My second comment is about subsidiarity. Europe should not concern itself with more than is strictly necessary. There is every reason for this. Democracy should be as close to the citizen as possible, and that is why the PSE Group is asking us in Amendment 81 to abandon the application of planning and report obligations to rivers that run within the territory of a Member State, provided that this Member State guarantees the level of protection that is described in the directive on high water levels.
Mr President, ladies and gentlemen, I should like to thank Mr Seeber for the work he has carried out.
I should like to emphasise the added value that this document will bring to the Union, in that it concerns global events that presuppose global action. Action at Union level cannot be confined to those river basins that encompass several countries, since the problem relates to all river basins. To confront this problem, we must make use of good practice in land surveying and in long-term precautionary measures, principally through land maintenance.
In this connection I should also like to emphasise the added value that this sort of approach can contribute in the organisation of a satellite monitoring service for our territory. Such a service is absolutely essential, not least to give civil protection forces a framework for joint intervention; they will also need to intervene outside the borders of the Member States. In my view, there is no need for an excessively large bureaucracy to be able to respond effectively to such problems; what is rather needed is the capacity to supply examples and good practice aimed at guaranteeing the highest possible levels of prevention and of capacity for intervention.
I should also like to refer back to the document about cartography tabled by Mrs Brepoels. To be able to intervene we must have georeferenced maps at our disposal. In a situation where maps are available in electronic format and on GPS receivers, it is absurd that obstacles are raised in order to sell paper maps.
Mr President, the document we are discussing today is undoubtedly necessary, as it addresses the issue of assessing the threat of flooding and flood management. This is all the more important because floods are and will continue to be the most frequent natural disaster due to climate change, and also because of the possibility of flooding as a result of neighbouring countries releasing water from their reservoirs. A belated reaction, or no reaction, may lead to swollen rivers overflowing and causing an environmental risk and material losses, and even claiming human lives. Heavy rainfall can also cause rivers to flood, in particular in parts of Central and Northern Europe covering several different countries.
As it stands, however, the directive gives the impression that floods will be a predictable and controllable phenomenon within the European Union, because a group of experts will manage them. Yet it does not address the issue of flooding in peripheral regions. Poland’s eastern border is also the border between the European Union and Belarus and Ukraine, which runs along the River Bug. It is hard to imagine coordinated rescue efforts between Poland and Belarus, for example, or cooperation within river basins between the relevant authorities. It is even more difficult to link all strategies and financial mechanisms, particularly those falling under the cohesion policy, which aims to eliminate or minimise the threats of flooding by way of rational policy measures.
On the western banks of the River Bug, EU experts, local authorities and disaster management groups armed with maps of threatened areas and legal instruments, as well as financial analyses, may be able to ensure that any floods are kept under control with little loss. However, several metres further away, in the territory of Belarus or Ukraine, just across the EU border, the flooding of human settlements and factories could be quite severe, entirely uncontrolled and lead to environmental damage. The above scenario obviously ignores the laws of nature, because natural disasters, which undoubtedly include floods, do not recognise political borders. The directive should have paid greater attention to the areas bordering third countries, as is the case with Poland and Ukraine or Belarus. Such areas run a real risk of loss of human life and economic losses, as well as environmental pollution in both my country and other bordering states. What is naturally needed is flexibility, particularly in the case of the regulations implemented in the Member States, and the reduction of excessive red tape.
Mr President, I join those who have praised the excellent and conscientious work of Mr Seeber.
Each year, the Danube and Tisza transport 120 billion cubic metres of water through Hungary, which makes us per-capita leaders in Europe. Unfortunately, due to climate changes and human interventions, we must defend ourselves against floods several times a year, as we are doing right now, or as we did in April this year, over a distance of 1 500 kilometres. Each time we incur defence costs in the region of one hundred million euros, and if a dam bursts, the damages reach billions of euros.
It is time we realised that we cannot fight nature, because we can never have a lasting victory. We need to change our approach, and this is what the concept of sustainable development is about. It is high time that this change of approach transformed our flood defence strategies. This must be based on a complex programme that places equal importance on flood defence, rural development and environmental protection priorities.
Water-preserving water management that uses techniques that are close to nature must be given priority. In this respect, we must encourage land use changes along rivers, and land management in flood plains. The creation of water controlling systems based on the retention of excess water brought by floods should be supported with EU agricultural environment management assistance. Within flood plain management, it would be worth supporting decentralised renewable energy production based on the biomass created on flood plains. The infrastructure problems of the affected areas should be solved with integrated area and rural development programmes, with particular attention given to the refurbishment and maintenance of road networks between and within settlements.
Finally, a great merit of the report is that it emphasises the vital importance of cooperation between countries sharing river basins. It is not difficult to find the connection between the floods on the Tisza, and the illegal deforestation and timber theft committed with underworld methods in Ukraine, Romania, and recently in Hungary. I would like to call on the competent authorities of the affected countries to do everything in their power to combat the forest corruption that has reached such tragic proportions in Eastern Europe.
Mr President, I too would like to congratulate the rapporteur on his good report and his good work. The overall approach and many individual points have already been mentioned this evening. I would like to pick up on two of these, namely the rapporteur’s call, which we have also been making, for this directive to be closely linked with the Water Framework Directive, because we are convinced that effective flood prevention and management can only be achieved if the aims of this directive are consistent with those of the Water Framework Directive.
At the same time, I warmly welcome the demand for enhanced natural flood prevention. The floods of recent years have shown that technical measures alone cannot prevent disasters and that the nature of streams and rivers must be taken into account. Rivers and streams must be given more space again. Moreover, the growing tendency to destroy soil through intensive agriculture must be combated. Greater emphasis must be placed on the role of farming and forestry in flood prevention.
Mr President, ladies and gentlemen, I hope you will allow me to make some comments on the proposal for a directive of the European Parliament and of the Council on the assessment and management of floods.
This directive is the result of experience gained over many years in the Member States in relation to managing waterways. It places emphasis on the rational principles that are important to managing flood risks. People working in this field welcome the directive. Its introduction at a practical level will contribute to a reduction in the growing threat of floods.
There should be no major problems either with adapting the laws of Member States or with the administrative requirements arising from the adopted directive.
The Czech Republic has had experience over many years in the management of waterways. In 1975 it was one of the first states in Europe to approve a Guidance Plan for Water Management based on the management of individual river basins.
The cross-border solidarity required in the directive under debate is naturally already observed today. One example of this would be the extraordinary operations on the River Morava in the Czech Republic during the latest floods in the spring of this year. Through these extraordinary operations, involving 230 million m3 of water outside the dammed reservoirs in the Czech Republic, the flow rate was reduced by more than 215 m3/s when it was peaking at 1500 m3/s, and the dikes on the Slovak and Austrian side are designed for a maximum flow of 1600 m3/s. In this way, successes were achieved in preventing loss of life and much worse flood damage. It can be seen from this example that we are certainly not defenceless in the face of floods. Through a rational and coordinated policy, we can achieve substantial results.
Mr President, last year we saw huge floods all over Europe and we cannot forget those sad pictures of the endangered families, countryside and cities. Flood victims ask politicians, with good reason, to act at national and at European level to prevent disasters.
Floods do not stop at borders. The flood prevention programme and flood risk maps should be set up not just for individual states, but for river basins. Large international river basin plans must be coordinated at sub-basin level and measures taken in one country should not raise the flood risk in other states. This should be a basic criterion for any cooperation inside and outside the EU.
Floods are often followed by environmental pollution caused by industrial, agricultural and other facilities in the area, and sometimes the pollution is more dangerous than the flood itself. That is why flood risk management maps and plans need to take potential pollution sources into account.
Mr President, ladies and gentlemen, let me first express my thanks to Mr Seeber for his commendable treatment of this draft directive. We all know how many reasons there are for these increasingly horrific flood disasters. Fortunately, not all of us have had to experience such disasters. Eighty per cent of our European rivers cross borders and are thus international watercourses, which means that we can all benefit from a set of European rules. At the same time, we have to emphasise that subsidiarity is a very basic principle and must not be infringed. I am therefore torn between these two positions.
Flood prevention is a classic example of solidarity. I live by the lower stretches of a river, and I know what it means when there are no flood defences upstream, when there are no compensation areas, detention basins or the like, when the upper reaches are constantly being penned in, with the accompanying increase in the speed of flow. The draft directive guarantees a minimum level of protection of common interests and a degree of solidarity – through the Solidarity Fund, for example, which actually disbursed some 100 million euros to Romania, Bulgaria and the Tyrol in 2005. I believe that the draft takes subsidiarity into consideration, albeit insufficiently. It could go a bit further in this direction. Needless to say, subsidiarity does not mean that the Member States are released from their responsibilities.
The three-step approach we have outlined is logical: assessment of cross-border risks, compiling of flood maps and preparation of contingency plans for effective risk management. Even if there were no revision clause, I should be happy to see us discuss after the first five years whether the European approach has actually delivered the desired benefits.
Mr President, Commissioner, ladies and gentlemen, it has been a case of ‘water, water everywhere’ this evening, with no end in sight! I welcome the call for international coordination of flood-risk management measures, and I thank my honourable colleague Mr Seeber for his balanced report. Water knows no boundaries, not only groundwater but also, and especially, the water carried by rivers, and for many of these rivers there are already cross-border plans and, as a result, cross-border measures too.
Anyone who looks at the Rhine and the Moselle, which flows through my native region, as international European rivers will be aware that flood problems can only be tackled through the joint action of all the riparian states. If you observed people’s responses to flooding in our area, you might think that the inhabitants of the Moselle area had mastered flood management, that they had, as it were, become well practised in the art. However, anyone whose family has ever had to clear out their cellar, barn or indeed their entire dwelling on hearing an announcement from Trier that the water level is set to rise within the next hour by a certain number of centimetres, knowing that this will bring it into the hallway of their home – and thank God we can obtain such accurate information these days – will know what it means to be on constant standby whenever there is heavy or prolonged rainfall and will know all about the physical effort, the cost and the time involved in coping with these trials and tribulations. No region ever gets used to floods.
Now we have been struggling with these problems for many years and during that time have found cross-border allies too. There have been rewarding experiences upon which we can build. Prevention and management in areas prone to flooding must be the task of the competent local bodies operating on the basis of internationally harmonised rules. In line with the aim of cutting red tape, the obligations of all authorities and tiers of government to the Commission must be kept to a minimum.
Mr President, ladies and gentlemen, the theme of flooding has recently become highly topical and damages caused by flooding have reached astronomical proportions, influencing the economic development of the individual countries affected. The damages are caused chiefly by a reduction in the natural ability of river basins to hold back water, and also by the careless intervention of man in the environment, for example by regulating flows, by placing buildings and businesses in flood-prone areas and by reducing the size of natural inundation areas. Climate changes are also playing a major role, with greater periods of drought and greater occurrence of intensive localised precipitation. I therefore welcome the proposal for a directive, which will enable improved cooperation in respect of flood prevention and the proposing and management of counter-flood measures, including the monitoring of individual areas across individual EU states and also neighbouring states.
The reinforced principle of solidarity under Article 9(4), which sets out the rule that flood management in one state cannot be allowed to increase flood risk for neighbouring countries, must be understood in the sense that there has to be mutual preliminary consultation and subsequent coordination of individual counter-flood measures, with agreement on both the upper and lower flow levels of a given river, and with no risk of mutual negative impacts for any of the states that a given river flows through.
I also appreciate the fact that the rapporteur, Mr Seeber, understands the key importance of local and regional authorities in this process, as can be seen from the wide range of amendments which engage local authorities in a positive way in the decision-making processes for the prevention, planning and management of the flood risks that affect them. I would like to thank Mr Seeber for delivering an excellent piece of work.
Mr President, I should like to congratulate the rapporteur for his work.
Flooding is becoming an increasingly common occurrence throughout the whole of Europe, resulting in huge economic losses and sometimes even loss of life. This law will therefore be important because it will facilitate the coordination of European efforts to reduce such occurrences. The original proposal had a shortcoming in that it only made reference to flooding from river basins. In so doing it omitted altogether other types of floods, such as floods caused by heavy rainfall, but not necessarily from rivers. As a result the directive would have had little or no relevance for a country such as my own – Malta – where we have no rivers but we do, none the less, have floods.
Floods in my country are commonplace, but they are caused by heavy rainfall. Indeed only a few years ago my country benefited from substantial financial support from the European Union Solidarity Fund in the wake of substantial damage caused by floods, caused in turn by heavy rainfall.
It is very important that whenever a new law is enacted at European level, it must be drafted in a way that makes it relevant and indeed applicable in all Member States, taking into account all their concerns and specificities. I am therefore grateful that the rapporteur, as well as the Committee on Regional Development, have accepted my proposal to widen the definition of floods to make it more comprehensive and to ensure that floods caused by heavy rainfall are also incorporated within the meaning of this new law.
Mr President, Commissioner, ladies and gentlemen, a month ago, at the plenary part-session in May, against the backdrop of ever more frequent natural disasters, especially floods, we adopted at first reading the report on the new Solidarity Fund for the period from 2007 to 2013, for which I was the rapporteur. During that debate, as has been the case today, the desire for European solidarity emerged loud and clear. That fund, I firmly believe, will also make a vital contribution, in the event of direct damage, to ensuring that the Union can act in a more effective and targeted manner in areas in which the public expect the European Union to take action.
In the spring of this year came further evidence that floods do not stop at national borders in Europe. At ever briefer intervals we have been paying the price for irresponsible building, inadequate precautions and a lack of overflow areas. On this occasion, such defects were most glaring on the lower reaches of the Danube. Yes, the problems are man-made to a great extent. What is lacking is a binding legal framework as well as a certain degree of management for flood prevention and the will to implement what has already been agreed. The report compiled by Mr Seeber provides a good basis for a European regulatory framework, provided – as you indeed re-emphasised, Commissioner – that the subsidiarity principle is strictly applied. Important decisions such as the level of protection and the right choice of safeguards can only be taken by the Member States themselves. To put it plainly, the Member States must be granted the right, even after the entry into force of this proposed directive, to continue presenting EU-relevant data and forwarding them to Brussels in the customary manner in order to avoid the creation of any new bureaucracy, which would serve no practical purpose. The report in its present form is good and should therefore be adopted by a large majority.
. Mr President, allow me to briefly describe the Commission's views on certain important issues raised by Parliament.
I should like to emphasise that most of the amendments approved by the European Parliament provide useful clarifications to the proposal and improve cohesion, especially in connection with the framework directive on water resources. I shall comment first of all on the amendments which the Commission can accept in full, in principle or in part.
Floods and the risk management measures applied to address them have two sides: they can simultaneously be harmful and can help improve the environment. The Commission therefore agrees with the rapporteur that it is important to strike the right balance between flood risk management measures and environmental protection, while at the same time maintaining adequate references to the framework directive on water resources. Consequently, the Commission accepts the following amendments: Amendment 36 on the assessment of existing man-made flood defence infrastructures, Amendment 60 on the economic and environmental appraisal of flood management measures and Amendment 74 on the prioritisation of sustainable flood risk management measures.
As regards the impact of climate change, the Commission agrees that this parameter must be taken into account, especially when reviewing flood risk assessments. Consequently, the Commission can accept Amendments 38 and 73, which strengthen the relevant provisions of the directive.
The Commission does not wish to impose any needless administrative burden on the Member States and shares the opinion that the Member States must, during the first period of application of the directive, be in a position to use maps and diagrams which already exist and which comply with the requirements of the directive. This was emphasised by the Commission in recital 13 of the proposal, meaning that the Commission can accept in principle the relevant amendments proposed by Parliament, namely Amendments 37, 55 and 71.
Material and effective application of the directive depends on cooperation and coordination between the main flood risk management agencies in catchment basins that cross the administrative and political borders of several countries. The Commission can therefore accept in full or in principle a series of amendments which further clarify these obligations, such as Amendment 62, which is accepted in full, and Amendment 61, which is accepted in principle.
I should now like to mention the amendments which the Commission cannot accept. Firstly, the Commission considers that the citizens have the right to protection against floods of any origin. Consequently, certain types of floods cannot be exempted, which is why I accept Amendment 28. Nor can the necessary information be limited for the purpose of mapping it. Consequently, the Commission cannot accept Amendments 14, 27, 42, 43 or 47. Within this framework, Amendment 51 is also unacceptable, because it is not in keeping with the rest of the text of the directive. Secondly, certain amendments add superfluous references or overlap with other elements of Community legislation or create legal obscurity. I refer specifically to Amendments 53, 59 and 63. The Commission cannot accept them.
Finally, the Commission cannot accept Amendment 23 deleting the recital referring to the Charter of Fundamental Rights.
Of the 20 new amendments, the Commission can accept 14 either in part or in full. However, I should like to refer to a specific amendment which cannot be accepted for particularly important reasons. I refer to Amendment 81, which proposes a derogation for national catchment basins on certain conditions. There are two reasons for this: firstly, the Commission proposal applies to all catchment basins, both national and international. Both citizens and businesses demand the same level of protection and flood risk management, irrespective of the type or geographical location of the catchment basin. Any attempt to limit the scope of the directive to national catchment basins would create discriminatory situations and would set an undesirable precedent in the environmental policy of the European Union. Secondly, from the point of view of legal clarity, as I said earlier, the Commission supports a number of amendments which lay down preconditions to ensure that, during the transitional period, existing rules will be used in a way that is in keeping with the directive. Amendment 81 contradicts this objective and creates legal uncertainty for the citizens.
To conclude, I am pleased to announce that the Commission accepts 71 amendments, 16 of which are accepted in full and 55 of which are accepted in principle or in part. For the reasons I stated earlier, the Commission cannot accept 24 amendments. I shall file a full list of the Commission's positions on the amendments with Parliament's secretariat.(1)
I should like once again to congratulate and thank Mr Seeber for his efforts and his exceptional work.
The debate is closed.
The vote will take place on Tuesday at 12 noon.
I am pleased to say that there are 71 amendments which the Commission can accept fully, in part, or in principle.
It accepts 16 amendments in full: 1, 2, 3, 5, 13, 16, 18, 25, 28, 32, 39, 45, 54, 58, 62 and 66.
It accepts 55 amendments in principle or in part: 4, 6, 7, 8, 9, 10, 11, 12, 15, 17, 19, 20, 21, 22, 24, 26, 29, 30, 31, 33, 34, 35, 36, 37, 38, 40, 41, 46, 48, 49, 52, 55, 56, 60, 61, 64, 67, 68, 69, 71, 73 , 74, 77, 78, 79, 80, 82, 83, 84, 86, 87, 88, 90, 93 and 94.
It cannot accept 24 amendments: 14, 23, 27, 42, 43, 44, 47, 50, 51, 53, 57, 59, 63, 65, 70, 72, 75, 76, 81, 85, 89, 91, 92 and 95.
– The next item is the debate on the oral question to the Commission (O-0049/2006 – B6-0307/2006) by Mr Queiró, on behalf of the Group of the European People’s Party (Christian Democrats) and European Democrats, on measures to promote tourism.
Commissioner Verheugen, the presentation in March this year of the Commission communication ‘A renewed EU tourism policy: towards a stronger partnership for European tourism’ could – and should – have been an opportunity to discuss the Community institutions’ next steps with a view to strengthening the tourist industry in Europe. Unfortunately, that was not the case.
The world today is no longer the one we were living in 15 or 20 years ago, when a rapidly developing, vigorous economy was distributing wealth among Europe’s citizens. In today’s world, the global economy presents us with new difficulties, and yet also with new attractions. There is a different reality demanding different responses. Our development model is out of date and will be ineffective if we do not remedy it.
Europe needs, then, to find development opportunities where it can be competitive and sustainable, where it has comparative advantages with economic potential. That is the case of tourism.
We certainly cannot compete with exotic destinations, but we have history, heritage and an unparalleled, enormously varied potential for attracting visitors.
We are all aware that the European tourist industry is one of the sectors that can best react to the challenges set by the global economy. Hard to relocate and readily adaptable, it is able to respond to demands for quality and environmental protection; it is in a position to meet the requirement of better training; it can overcome the problem of seasonality if it can adapt to new target groups; and it has the potential for growth.
When the Commission presents a new communication on the subject, therefore, it could be expected to say something new and to respond to the challenges that this Parliament threw down in its resolution on the future of sustainable tourism in Europe, which was adopted in September 2005. In contrast, the Commission has produced an unimaginative document in which it very rarely takes up the initiatives put forward by Parliament. That is not good enough, Commissioner. The proposals to adopt specific measures aiming at the sustainable development of the tourist industry and at making good economic use of it have elicited no response from the Commission, or only an inadequate one.
Let us look at the evidence: why has the Commission not followed up on our proposals to address the problem of seasonality, specifically by strengthening the mechanisms to develop senior tourism in the low season? Is it because it does not agree? Is it because it considers it pointless? Or do schemes like Spain’s Inserso, for instance, not reap the benefits that all economic operators find in it?
Another example: the European Capitals of Culture are a successful model in promoting the cultural heritage of host cities and creating a greater sense of identity among European citizens. Well, then, what the Commission says about adapting this concept to the tourism advocated by this Parliament and by a number of economic operators is, and I quote, that it ‘will explore the opportunity to promote awareness of such good practices, possibly through a ‘European destinations of excellence award’. ‘Explore the opportunity to promote awareness’? As far as initiative and dynamism go, we have to recognise that that is not nearly good enough. The same could be said in relation to Parliament’s request to be involved in preparing Agenda 21 in the area of sustainable European tourism, or the need to set up mechanisms to protect European tourists caught up in crisis or disaster situations abroad. Once again, the Commission’s response has been silence.
In a market economy, public institutions are not expected to plan the economy, organise investment or manage economic structures. In the European Union, it is not the Commission’s task to do what the Member States and private businesses do better. Tourism is a subsidiarity field . Even so, one would expect greater vision, greater political willingness, and the ability to make decisions and, above all, to send out clear signals to private economic operators and the Member States themselves. That was the expectation that we had for this Commission communication on tourism.
Commissioner, I have to tell you yet again that we have been disappointed. The Commission communication is not ambitious. It is more of an analysis document, which has its positive points, I grant you, but there is no great creativity, daring or vision in it. It is a document that does not even tie in with the Green Paper on an EU maritime policy, which has since been published, in which the tourism potential of the sea and the coastal countries is abundantly emphasised.
To conclude, Commissioner, let me reformulate the question that prompted this debate. In simpler terms, I am asking what new ideas, significant proposals and useful suggestions the Commission has for the tourist industry or, in other words, how does the Commission propose to help make European tourism more dynamic?
In the end, Commissioner, the questions I am asking here are basically different ways of expressing one and the same concern: the need to make full use of this industry’s enormous economic potential for the sake of growth and employment in the European Union.
.Mr President, ladies and gentlemen, I fear that I can scarcely agree with Mr Queiró. I should love to do all the things you suggest, but unfortunately they do not fall within the competence of the European Commission. As you know, the Constitution, in which the European Union is given the power to legislate on tourism, has not entered into force. And all the fine proposals you have made may well be desirable, but they cannot be implemented since the Commission is not empowered to do so.
I said that at the time, and what the Commission has done instead is something far more difficult, namely to persuade the Member States, in the very testing circumstances of the present time, that they should nevertheless set about developing a coordinated European policy on tourism. That cannot be achieved in the short term because, as I have said, we have no competence to regulate these matters.
We presented this communication in March of this year, it has been discussed on several occasions with the ministers responsible for tourism in the Member States and has been well received by them, and it will provide numerous new opportunities, but I am not in a position to forecast when particular measures can actually be taken. That, sadly, is just the way things are.
I propose that we continue to discuss this subject in depth, but in particular that we do our best to ensure that the European Constitution enters into force. Then we shall have an entirely new range of opportunities for action in this field, which – and here I agree with you wholeheartedly – is extremely important to the economic future of Europe.
I am firmly convinced that tourism offers enormous potential for the economic development of Europe. If there is any area in which we can expect global economic development and our own population trends to generate vigorous growth, that area is certainly tourism. The Commission will endeavour to encourage the Member States and the relevant business sectors to take coordinated action in order to exploit this potential to the full.
– Mr President, Commissioner, ladies and gentlemen, the subject of our debate is extremely topical, as we are very close in time to the most important and long tourist season, which is the summer season, and we can understand better what tourism means for economic development, regional convergence, jobs and the quality and security of life of European citizens.
Tourism is a dynamic activity which, together with collateral activities, accounts for 11% of European gross domestic product; however, the Lisbon Strategy and our international competition require us to do even more and to develop this chapter. With this oral question, therefore, we want to highlight the potential which tourism has to contribute to the development goals of the European Union and to the challenges which we are addressing all together.
We believe that, if there is the political will and commitment, many of the measures referred to in the European Parliament's motions for resolutions, which are also touched on in Mr Queiró's oral question, can be put into practice. European tourism can acquire greater visibility, coordinated advertising, identity in its products and its objectives and can become visible and distinguished both in the rest of the world and to European citizens.
I therefore believe that, even if we do not have the Constitution, we can cooperate with the private sector and with government agencies, in order to promote some of these things. I am delighted that the Commissioner agrees with us and we trust that he will exploit all the possibilities which the European Commission has through working groups and fora so that we all become aware of these challenges. The fact that the Constitution refers to them and we have all accepted them as a positive competence in the direction of a coordinated policy is an element that allows us to start to put them intelligently into practice.
. Mr President, Commissioner, ladies and gentlemen, in September 2005 Parliament adopted the Resolution on Sustainable Tourism. About one month later, on 21 October, I had the opportunity to listen to your speech in Malta, at an important but certainly informal meeting – I refer to the Forum of Workers and Professional Associations. Even though you did not refer to the Parliamentary debate, you adopted many of the observations that we had made in this House and in committee.
On that occasion you had not drawn up any plan to annul a European policy on tourism because the Constitution had not yet been approved. Yet France and the Netherlands had already said ‘no’ in their referendums.
Although the concept that a Community policy on tourism might replace the national policies seems to have been definitely ruled out, support from the EU remains a possibility. This could take the form of financial support, leading to administrative cooperation, pilot projects and guidance, so as to implement (as is demonstrated by the experience of the Structural Funds) a genuine policy for the tourism sector, guiding the decisions made by public bodies and economic operators.
Furthermore, despite the impossibility of harmonising the laws and regulations of the Member States, the possibility remains open for the European institutions to work together when it is seen to be necessary for the functioning of the internal market or where there is a specific legal basis, as in the case of consumer protection, transport and the environment. In my opinion, therefore, there is no reason why this communication should have run into the sand or why there should be no European tourism policy.
Commissioner, I think that a closer relationship with Parliament would be helpful to your role as well.
. — Mr President, I concur with the previous speaker, Mrs Vincenzi, and also believe that the Commission, given a large portion of good will, can do a fair bit of coordinating, even though the Constitution is not yet in force. I thank Mr Queiró for raising this issue.
I would like to restrict myself to two points, namely the seasonal nature of the tourist trade, which has been put to one side, and the sustainability of the tourist industry as a whole. The fact that the seasonal nature of the tourist industry is a problem was emphasised at a meeting in Brussels last Thursday attended by prominent guest speakers and participants. The adverse effects of seasonal activity are felt primarily by those who work in the tourist industry, whether they are self-employed or wage-earners. During the high season they are overworked, and outside the tourist season they are unemployed. The same applies to tourist resorts, which are overrun with people for some of the time and then turn into deserted ghost towns. What am I trying to say? That the Commission should address this imbalance as an urgent European problem and seek solutions together with the Member States and regions.
Let me move on to sustainability, which is the main reason why I believe the Commission should adopt a more interventionist approach to tourism. We have enough examples of places where unbridled tourism has put such a strain on the natural environment that entire wild or cultivated landscapes have been destroyed, which has in turn eroded the essential economic basis of tourism itself.
The most sustainable form of travel is the train. About 100 years ago, railways were the chief means of transport, but now they have almost disappeared into oblivion. It is vital to rediscover the role of the railways in tourism. I tell you that as someone who has spent eight hours travelling by train to come to Strasbourg today.
. Mr President, tourism is an important social, cultural and economic phenomenon. It brings challenges that we have to face.
The enlargement of the EU to include new Member States has meant drawing up a new policy on tourism to meet current and future requirements. It is therefore good that the European Commission has presented an appropriate communication on this, and that on 8 September 2005 Parliament passed a resolution on the new perspectives and new challenges for sustainable European tourism. Over nine months have gone by since then, but nothing has happened. Let us hope that Mr Queiró’s question will spur the European Commission into action. It is unacceptable to use the excuse that we have no constitution, because tourism existed before the idea of a constitution, and will continue to exist even if a constitution is not approved, and it requires care and development.
I would like to take this opportunity to remind you that in addition to the problem raised in the question, there are other no less important issues, such as the development of tourism in the new Member States and in little-known regions with unspoiled landscapes and a natural balance, in which traditional culture is still very much alive. Particular attention should be paid to the ‘Eastern Wall’, or in other words the poorest regions of the EU, which however have the best opportunities for development. These regions require a special, carefully thought-out programme.
For the old Member States, and particularly those regions that are generally regarded as attractive, the problem is too many tourists, with all the consequences this entails, including losses of natural resources and material culture. A major issue is saving historical wooden buildings, the exploitation of historical cities for tourism and the creation of an effective programme to implement agrotourism in rural areas.
Let us remember that investments in tourism are recouped the fastest, that tourism has much to offer people, but that developing tourism without a plan and without controls can cause irredeemable damage.
Commissioner, ladies and gentlemen, while tourism undeniably contributes to growth and employment in the European Union, it has still to bridge the incomprehensible gulf between sensible proposals, intended to make tourism more dynamic and sustainable, and practical, rapid action. Are we to see this as the result of lack of interest on the part of the political authorities? If, however, the proposals contained in the European Parliament resolution adopted a few months ago were actually implemented, they could act as a remarkable lever for the development of this sector.
It is vital for us together to promote Europe as a destination and this has to be by means of coordination and cooperation between the public and the private actors. We have to mitigate, indeed reduce, the counter-productive consequences of seasonality, as Mr Queiró rightly pointed out. This has to be brought about through the development of new forms of sustainable tourism such as agritourism, rambling, cycling or horse-riding. It is also brought about by removing the obstacles encountered by some people who wish to travel but who have difficulty in doing so because of the lack of infrastructures and facilities, namely older people and handicapped people.
The Commission has a duty to improve the coherence of its actions for tourism with other related Community policies. In this way any project that has an impact on the tourism sector should be identified from the time the Commission’s programme of work is implemented. By means of this transversal policy, particular attention should be focussed on regions that experience natural and structural handicaps, such as the outermost and other remote regions, as well as the new Member States.
In the future I believe it will be highly desirable for the European Parliament to be more closely linked with the decisions that are adopted and finally to take into account the proposals of an assembly that represents European citizens. At a time when citizens have doubts about political power, hearing the recommendations of the European Parliament would certainly be the best means of restoring their confidence in their institutions.
– Mr President, Commissioner, ladies and gentlemen, greater involvement of the European institutions is essential if tourism is to be developed in a more sustainable fashion. I therefore share the concerns that prompted the question by my fellow Member Mr Queiró, particularly because I come from a country, Portugal, and more specifically from an outermost region, Madeira, where tourism is one of the most significant factors for its economic and social development. In addition, although tourism lies within the competence of the Member States, the Union has an important role to play in this field through political guidelines and actions at a European level.
The Union’s action, in supporting, coordinating and supplementing the Member States’ actions – as indeed is laid down in the Treaty that has yet to be ratified – adds significant value to national policies and actions aiming at the sustainable development of the tourist industry. I shall mention two points in support of European action: the major economic and social significance of tourism, associated with the importance of the new information and communications technologies and with the innovation that it promotes, will make this one of the sectors that will contribute most to competitiveness and job creation, in line with the Lisbon Strategy. Secondly, the European Union is the principal world tourist destination, and EU citizens are the ones that most use tourism services and most visit the EU’s tourist destinations.
Lastly, in view of the Union’s and the Member States’ competences in the tourism field, as mentioned before, and bearing in mind the need for greater integration and cohesion of the actions carried out by the Union, the Member States and the regions, I call for closer cooperation, coordination and the provision of information not only between the Union and the Member States and regions, but also among the institutions themselves: Parliament, the Commission and the Council. Hence the importance of this moral issue in drawing the necessary commitment from the Commission and the Council to follow up the relevant initiatives proposed by Parliament for sustainable development, particularly through the creation of Destination Europe, the European Union brand, and an assurance that tourists’ rights will be protected and safeguarded.
Mr President, not only has tourism been somewhat forcibly tacked on to the Committee on Transport like a spare wheel, but on top of that we are discussing it so late at night. It is hard to associate tourism with the night.
Some of the most interesting programmes, with great significance for tourism, are the ‘rural renewal’ programmes. They have a long tradition in Germany and Austria, and are slowly being introduced in other countries such as Poland. They are, however, exclusively local in nature, sometimes benefiting from regional support.
However their acknowledged value means that they should become the focus of the European Union’s interest, and of course an object of financial interest. Hence my very specific question: could the European Commission not consider establishing a special programme of promotion and financial support for rural renewal? Would it not be worth attending to such initiatives to a significantly larger extent than now? In my view these are rhetorical questions, but I would like the Commission’s answer to be more than just rhetorical.
– Mr President, Commissioner, we have heard that it has been three years since the Commission communication and one year, in essence, since the approval by Parliament of the report proposing specific initiatives. We realise, however, that little progress has been made.
Even though it comes under the action of the Member States, tourism is also significantly affected by Community policies and we must therefore exhaust the possibilities for promoting sustainable European tourism through regional and rural policy. Members have quite rightly spoken about regeneration issues and about Euro-Mediterranean cooperation, employment policy, education, training and transport and consumer protection policy.
Measures which can be taken in order to strengthen tourism are the protection of alternative forms of tourism by developing the natural and the historically built-up landscape and strengthening it through existing programmes by tourist companies promoting thematic tourism (ecological tourism, rambling and so forth) in unsaturated tourist areas. Other such measures are the introduction of a special programme for the third age, mainly for peak periods, the introduction of a tourist destination sign and the introduction of rules for improving access for persons with disabilities. The European Commission can lend added value to tourism with such initiatives.
Mr President, I would once again like to welcome these initiatives on tourism, to which our great friend Mr Queiró is drawing our attention.
Tourism is one of our largest and most competitive industries with major growth potential. Tourism represents wealth in many regards. Tourism is an important generator of employment.
Research shows that job creation in the tourism sector is one and half times greater and quicker than in any other industrial sector. Furthermore, it offers a great opportunity for development in rural areas, it inspires enormous investments in infrastructures and it improves the living conditions of local residents and, of course, those of the tourists.
The wealth generated by tourism is not purely economic. The environment and local culture are favoured when authorities restore monuments, open museums, create natural parks, etc. Most importantly, tourism has an effect on human beings, enriching them by means of culture and by increasing environmental and social awareness. It is therefore an important instrument for social and regional integration.
For all of these reasons, I would ask the Commission to show imagination and, in cooperation with all of the parties involved and in partnership with the European Parliament, of course, to look into the possibility of some sort of provision whereby Member States with strong tourist industries might establish measures in their national strategic frameworks and in their operational programmes to allow regions to apply and fund projects that are consistent with the development of a sustainable form of tourism that is suited to local conditions and potentialities.
If there is a genuine will to achieve the Lisbon objectives, then this initiative at least requires joint consideration.
– Thank you Mr President. Commissioner, I shall not repeat what my colleagues have already said. I will only ask you some specific questions regarding things that you have said as well. Firstly, referring to the tourism forum which took place in Malta, where you had said that the streamlining of regulations regarding the tourism sector is about to begin. How far has this streamlining process come? How far have we come from the two hundred and fifty different rules affecting the tourism sector? Secondly, what can we do in order to exercise more pressure for the restaurant sector to be eligible for a reduced VAT rate? We may talk and say many nice things, yet this sector is in need of practical help. At the end of the day, we need concrete measures to be taken. Thirdly, has there been a study of the impact which the increase in Visa payments for non-EU citizens to enter the EU will have on the tourism sector, on which many of the regions here represented depend? Finally, we also need to take a look at our regulations, and see how these are affecting the competitivity of our ports as regards cruise liners and the business they bring with them.
Thank you.
The debate is closed.